This

CREDIT AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is made effective as of July 13, 2007,
among the following:

(i) NORDSON CORPORATION, an Ohio corporation (“Nordson”, together with each
Foreign Borrower, as hereinafter defined, collectively, “Borrowers” and
individually, each a “Borrower”);

(ii) the financial institutions from time to time a party hereto (including any
such institution that becomes a party hereto pursuant to Section 10.10 hereof,
collectively, “Banks”, and individually each a “Bank”);

(iii) KEYBANK NATIONAL ASSOCIATION, as Co-Lead Arranger and Administrative Agent
for the Banks under this Agreement (in such capacity as Administrative Agent,
“Agent”);

(iv) J.P. MORGAN SECURITIES INC., as a Co-Lead Arranger; and

(v) JPMORGAN CHASE BANK, N.A., as Syndication Agent;

WITNESSETH:

WHEREAS, Borrowers and the Banks desire to contract for the establishment of
credits in the aggregate principal amounts hereinafter set forth, to be made
available to Borrowers upon the terms and subject to the conditions hereinafter
set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person, or any business or
division of any Person, (b) the acquisition of in excess of fifty percent (50%)
of the stock (or other equity interest) of any Person, or (c) the acquisition of
another Person (other than a Company) by a merger or consolidation or any other
combination with such Person.

“Adjusted LIBOR Rate” shall mean a rate per annum equal to the quotient obtained
(rounded upwards, if necessary, to the nearest 1/100th of 1%) by dividing
(a) the applicable LIBOR Rate by (b) 1.00 minus the Reserve Percentage.

“Advantage” shall mean any payment (whether made voluntarily or involuntarily,
by offset of any deposit or other indebtedness or otherwise) received by any
Bank in respect of the Debt, if such payment results in that Bank having less
than its pro rata share of the Debt then outstanding, than was the case
immediately before such payment.

“Affiliate” shall mean, with respect to any specified Person, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with such specified Person and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such specified Person,
whether through the ownership of voting securities, by contract or otherwise.

“Agent Fee Letter” shall mean the Agent Fee Letter, dated as of the Closing
Date, between Nordson and Agent.

“Agreement” shall have the meaning provided in the first paragraph hereof.

“Alternate Currency” shall mean Euros, Pounds Sterling, Japanese Yen or any
other currency, other than Dollars, agreed to by Agent in consultation with the
Banks that is freely transferable and convertible into Dollars.

“Alternate Currency Loan” shall mean a Loan that is denominated in an Alternate
Currency on which Borrowers shall pay interest at a rate based on the Adjusted
LIBOR Rate.

“Anti-Terrorism Law” shall mean the USA Patriot Act or any other law pertaining
to the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable Facility Fee Rate” shall mean:

(a) for the period from the Closing Date until the first adjustment date
pursuant to clause (b) hereafter, 10.00 basis points; and

(b) commencing with the financial statements for FQE July 31, 2007, the number
of basis points set forth in the following matrix, based upon the result of the
computation of the Leverage Ratio, shall be used to establish the number of
basis points that will go into effect on October 1, 2007

and thereafter:

      Leverage Ratio   Facility Fee Rate
Greater than 3.25 to 1.00
  17.50 basis points
 
   
Greater than 2.75 to 1.00, but less than or equal
to 3.25 to 1.00
 
15.00 basis points
 
   
Greater than 2.25 to 1.00, but less than or equal
to 2.75 to 1.00
 
12.50 basis points
 
   
Greater than 1.75 to 1.00, but less than or equal
to 2.25 to 1.00
 
10.00 basis points
 
   
Greater than 1.25 to 1.00, but less than or equal
to 1.75 to 1.00
 
8.00 basis points
 
   
Less than or equal to 1.25 to 1.00
  7.00 basis points
 
   

Changes to the Applicable Facility Fee Rate shall be effective on the first day
of the month following the date upon which Agent received, or, if earlier,
should have received, pursuant to Section 5.02 (a) and (b) hereof, the financial
statements of the Companies. The above matrix does not modify or waive, in any
respect, the requirements of Section 5.06 hereof, the rights of Agent and the
Banks to charge the Default Rate, or the rights and remedies of Agent and the
Banks pursuant to Articles VII and VIII hereof.

“Applicable Margin” shall mean:

(a) for the period from the Closing Date until the first adjustment date
pursuant to clause (b) hereafter, 40.00 basis points; and

(b) commencing with the financial statements for FQE July 31, 2007, the number
of basis points set forth in the following matrix, based upon the result of the
computation of the Leverage Ratio, shall be used to establish the number of
basis points that will go into effect on October 1, 2007 and thereafter:

      Leverage Ratio   Applicable Margin
Greater than 3.25 to 1.00
  72.50 basis points
 
   
Greater than 2.75 to 1.00, but less than or equal
to 3.25 to 1.00
 
60.00 basis points
 
   
Greater than 2.25 to 1.00, but less than or equal
to 2.75 to 1.00
 
47.50 basis points
 
   
Greater than 1.75 to 1.00, but less than or equal
to 2.25 to 1.00
 
40.00 basis points
 
   
Greater than 1.25 to 1.00, but less than or equal
to 1.75 to 1.00
 
32.00 basis points
 
   
Less than or equal to 1.25 to 1.00
  28.00 basis points
 
   

Changes to the Applicable Margin shall be effective on the first day of the
month following the date upon which Agent received, or, if earlier, Agent should
have received, pursuant to Section 5.02 (a) and (b) hereof, the financial
statements of the Companies. The above matrix does not modify or waive, in any
respect, the requirements of Section 5.06 hereof, the rights of Agent and the
Banks to charge the Default Rate, or the rights and remedies of Agent and the
Banks pursuant to Articles VII and VIII hereof.

“Assignment Agreement” shall mean an Assignment and Assumption Agreement in the
form of the attached Exhibit E.

“Augmenting Bank” has the meaning provided in Section 2.07(b) hereof.

“Bank” has the meaning set forth in the first paragraph of this Agreement and,
in the case of any bank who elects to make Loans to a Foreign Borrower through a
branch or affiliate in accordance with Section 3.06 hereof, the term “Bank”
shall include such branch or affiliate where appropriate.

“Base Rate” shall mean a rate per annum equal to the greater of (a) the Prime
Rate or (b) one-half of one percent (1/2%) in excess of the Federal Funds
Effective Rate. Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.

“Base Rate Loan” shall mean a Loan described in Section 2.01 hereof on which
Borrowers shall pay interest at a rate based on the Base Rate.

“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in Cleveland, Ohio, and, if the applicable Business Day
relates to any Eurodollar Loan, on which dealings are carried on in the London
interbank eurodollar market, and, if the applicable Business Day relates to any
Alternate Currency Loan, on which commercial banks are open for international
business (including the clearing of currency transfer in the relevant Alternate
Currency) in the principal financial center of the home country of such
Alternate Currency.

“Capital Distribution” shall mean a payment made, liability incurred or other
consideration given for the purchase, acquisition, redemption or retirement of
any capital stock or other equity interest of any Company or as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of the Company in question) in respect of any Company’s capital stock or other
equity interest, including, but not limited to, any Share Repurchase.

“Cash Equivalent” shall mean (a) any debt instrument that would be deemed a cash
equivalent in accordance with GAAP and that has an investment grade rating from
Moody’s, S&P and/or another nationally recognized rating agency; (b) fully
collateralized repurchase agreements entered into with any financial institution
that has an investment grade rating from Moody’s, S&P and/or another nationally
recognized rating agency, having a term of not more than 90 days and covering
securities described in clause (a) above; (c) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clause (a) above or in other securities having an investment grade
rating from Moody’s, S&P and/or another nationally recognized rating agency;
(d) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a financial institution that has an investment
grade rating from Moody’s, S&P, another nationally recognized rating agency or
the foreign equivalent thereof; (e) investments in tax exempt bonds and notes
that (i) “re-set” interest rates not less frequently than quarterly, (ii) are
entitled to the benefit of a remarketing arrangement with an established broker
dealer, and (iii) whose principal and accrued interest are guaranteed or payment
of which is assured by an organization that has an investment grade rating from
Moody’s, S&P and/or another nationally recognized ratings agency, or the foreign
equivalent thereof; and (f) investments in pooled funds or investment accounts
consisting of investments of the nature described in the foregoing clause (e).

“Change in Control” shall mean (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
Exchange Act) other than the Current Management Team, of shares representing
more than fifty percent (50%) of the aggregate ordinary Voting Power represented
by the issued and outstanding capital stock of Nordson; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Nordson by persons who were neither (i) nominated by the board of directors of
Nordson nor (ii) appointed by directors so nominated; or (c) the occurrence of a
change in control, or other similar provision, as defined in any Material
Indebtedness Agreement.

“CIP Regulations” shall mean the meaning provided in Section 9.11 hereof.

“Closing Date” shall mean the effective date of this Agreement, which date is
July 13, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.

“Commitment” shall mean the obligation hereunder of the Banks to make Revolving
Loans during the Commitment Period pursuant to the Revolving Commitments up to
the Total Commitment Amount.

“Commitment Percentage” shall mean, at any time for any Bank, a percentage
obtained by dividing such Bank’s Revolving Commitment by the Total Commitment
Amount. The Commitment Percentage for each Bank as of the Closing Date is set
forth opposite such Bank’s name under the column headed “Commitment Percentage”
as described in Schedule 1 hereto.

“Commitment Period” shall mean the period from the Closing Date to July 12,
2012, or such earlier date on which the Commitment shall have been terminated
pursuant to Article VIII hereof.

“Company” shall mean a Borrower or a Subsidiary.

“Companies” shall mean all Borrowers and all Subsidiaries.

“Compliance Certificate” shall mean a certificate, substantially in the form of
the attached Exhibit D.

“Consideration” shall mean, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment, in excess of fair and reasonable amounts, of consulting fees or fees
for a covenant not to compete and any other consideration paid for the purchase.

“Consolidated” shall mean the resultant consolidation of the financial
statements of Nordson and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.

“Consolidated Depreciation and Amortization Charges” shall mean, for any period,
the aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
as well as impairments thereof and any losses traced to the write-off of
goodwill, fixed assets, leasehold improvements and general intangibles
associated with the disposal or exiting of a business of any Company for such
period, all as determined on a Consolidated basis and in accordance with GAAP.

“Consolidated EBIT” shall mean, for any period, on a Consolidated basis and in
accordance with GAAP, Consolidated Net Earnings for such period plus the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (a) income taxes, (b) Consolidated Interest Expense, (c) any non-cash
charges taken in accordance with GAAP, (d) any non-cash charges relating to
annual costs associated with expensing Nordson’s employee stock option program
if Nordson is required or chooses to do so, and (e) any non-cash charges.

“Consolidated EBITDA” shall mean, for any period, on a Consolidated basis and in
accordance with GAAP, Consolidated EBIT plus Consolidated Depreciation and
Amortization Charges.

“Consolidated Interest Expense” shall mean, for any period, the interest expense
of Nordson for such period, as determined on a Consolidated basis and in
accordance with GAAP, and shall include that portion of the expenses of a
Permitted Receivables Facility that would be the equivalent to interest expense
if a Company obtained funding in a manner that would give rise to interest
expense, in an amount approximately equal to the amount of the Permitted
Receivables Facility.

“Consolidated Net Earnings” shall mean, for any period, the net income (loss) of
Nordson for such period, as determined on a Consolidated basis and in accordance
with GAAP.

“Consolidated Total Assets” shall mean the book value of all assets of the
Companies, as determined on a Consolidated basis and in accordance with GAAP,
based upon the financial statements of Nordson for the most recently completed
fiscal quarter.

“Consolidated Trailing EBITDA” shall mean the sum of (a) Consolidated EBITDA,
plus (b)(i) without duplication, the EBITDA of Companies acquired by Nordson and
its Subsidiaries during the most recently completed four (4) fiscal quarters to
the extent that such EBITDA of Companies acquired is confirmed by audited
financial or other information (which other information need not be audited or
auditable) satisfactory to Agent, minus (ii) the EBITDA of Companies disposed of
by Nordson and its Subsidiaries during the most recently completed four
(4) fiscal quarters; provided, however, that, non-recurring gains shall be
excluded from the determination of Consolidated Trailing EBITDA.

“Consolidated Trailing Interest Expense” shall mean the sum of (a) Consolidated
Interest Expense, plus (b)(i) without duplication, the interest expense of
Companies acquired by Nordson and its Subsidiaries during the most recently
completed four (4) fiscal quarters to the extent that such interest expense of
Companies acquired is confirmed by audited financial or other information (which
other information need not be audited or auditable) satisfactory to Agent, minus
(ii) the interest expense of Companies disposed of by Nordson and its
Subsidiaries during the most recently completed four (4) fiscal quarters.

“Consolidated Trailing Net Earnings” shall mean the sum of (a) Consolidated Net
Earnings, plus (b)(i) without duplication, the Net Earnings of Companies
acquired by Nordson and its Subsidiaries during the most recently completed four
(4) fiscal quarters to the extent that such Net Earnings of such Companies
acquired is confirmed by audited financial or other information (which other
information need not be audited or auditable) satisfactory to Agent, minus
(ii) the Net Earnings of Companies disposed of by Nordson and its Subsidiaries
during the most recently completed four (4) fiscal quarters.

“Controlled Group” shall mean a Company and each Person required to be
aggregated with a Company under Code Sections 414(b), (c), (m) or (o).

“Current Management Team” shall mean any group comprised of the chief executive
officer, the chief operating officer, the chief financial officer and other
senior management of Nordson (or any combination thereof) as in place on the
Closing Date, and their respective spouses and children (and/or trusts of which
the only beneficiaries are such members of senior management and their
respective spouses and children) or any “group” (within the meaning of Rule 13d
under the Exchange Act) that includes at least three (3) of such members of
senior management, together with their “affiliates” and “associates” (within the
meaning of Rule 12b-2 under the Exchange Act).

“Debt” shall mean, collectively, all Indebtedness incurred by any Borrower to
Agent and the Banks pursuant to this Agreement and includes the principal amount
of and interest (including any interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allocable in such proceeding) on all Loans and each
extension, renewal or refinancing thereof in whole or in part, the facility
fees, other fees and any prepayment fees and other amounts payable hereunder.

“Default” shall mean an event or condition that constitutes, or with the lapse
of any applicable grace period or the giving of notice or both would constitute,
an Event of Default and that has not been waived by the Required Banks (or, if
required, all of the Banks) in writing.

“Default Rate” shall mean, with respect to any Loan, a rate per annum equal to
two percent (2%) in excess of the rate otherwise applicable thereto, and, with
respect to any other amount, if no rate is specified or available, then two
percent (2%) in excess of the Base Rate.

“Depreciation and Amortization Charges” shall mean, with respect to any Person
for any period, in accordance with GAAP, the aggregate of all such charges for
fixed assets, leasehold improvements and general intangibles (specifically
including goodwill) of such Person as well as impairments thereof and any losses
traced to the write-off of goodwill, fixed assets, leasehold improvements and
general intangibles associated with the disposal or exiting of a business by
such Person for such period.

“Derived Fixed Rate” shall mean (a) with respect to a Eurodollar Loan, a rate
per annum equal to the sum of the Applicable Margin (from time to time in
effect) plus the Adjusted LIBOR Rate applicable to Eurodollars, or (b) with
respect to an Alternate Currency Loan, a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) plus the Adjusted LIBOR Rate
applicable to the relevant Alternate Currency.

“Derived Swing Loan Rate” shall mean a rate per annum equal to (a) Agent’s costs
of funds as quoted to Nordson by Agent and agreed to by Nordson, plus (b) the
Applicable Margin (from time to time in effect).

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Dollar Equivalent” of (a) an Alternate Currency Loan, shall mean the Dollar
equivalent of the amount of such Alternate Currency Loan, determined by Agent on
the basis of its spot rate at approximately 11:00 A.M. London time on the date
two (2) Business Days before the date of such Alternate Currency Loan, for the
purchase of the relevant Alternate Currency with Dollars for delivery on the
date of such Alternate Currency Loan, and (b) any other amount, shall mean the
Dollar equivalent of such amount, determined by Agent on the basis of its spot
rate at approximately 11:00 A.M. London time on the date for which the Dollar
equivalent amount of such amount is being determined, for the purchase of the
relevant Alternate Currency with Dollars for delivery on such date; provided,
however, that, in calculating the Dollar Equivalent for purposes of determining
(i) a Borrower’s obligation to prepay Loans pursuant to Section 2.09 hereof, or
(ii) a Borrower’s ability to request additional Loans pursuant to the
Commitment, Agent may, in its discretion, on any Business Day (prior to payment
in full of the Debt) selected by Agent, calculate the Dollar Equivalent of each
such Loan. Agent shall notify Borrowers of the Dollar Equivalent of such
Alternate Currency Loan or any other amount at the time that Dollar Equivalent
is determined.

“Domestic Company” shall mean Nordson or a Domestic Subsidiary.

“Domestic Subsidiary” shall mean a Subsidiary that is not a Foreign Subsidiary.

“EBITDA” shall mean, for any period, in accordance with GAAP, Net Earnings for
such period, plus the aggregate amounts deducted in determining such Net
Earnings in respect of (a) income taxes, (b) interest expense, and
(c) Depreciation and Amortization Charges.

“Environmental Laws” shall mean all provisions of law, statutes, ordinances,
rules, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by the government of the United States
of America or any other applicable country or sovereignty or by any state or
municipality thereof or by any court, agency, instrumentality, regulatory
authority or commission of any of the foregoing concerning health, safety and
protection of, or regulation of the discharge of substances into, the
environment.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.

“ERISA Event” shall mean (a) the existence of a condition or event with respect
to an ERISA Plan that presents a risk of the imposition of an excise tax or any
other liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code
Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B, that, as to (a) through (k) above, would reasonably be likely to
have or result in a Material Adverse Effect.

“ERISA Plan” shall mean an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar” shall mean a Dollar denominated deposit in a bank or branch outside
of the United States.

“Eurodollar Loan” shall mean a Loan described in Section 2.01 hereof on which
Borrowers shall pay interest at a rate based upon the Adjusted LIBOR Rate
applicable to Eurodollars.

“Event of Default” shall mean an event or condition that constitutes an event of
default as defined in Article VII hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Existing Credit Agreement” shall have the meaning provided in Section 4.07
hereof.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the Closing Date.

“Financial Officer” shall mean any of the following officers: chief executive
officer, president, vice president-finance, chief financial officer, controller
or treasurer. Unless otherwise qualified, all references to a Financial Officer
in this Agreement shall refer to a Financial Officer of Nordson.

“Fixed Rate Loan” shall mean a Eurodollar Loan or an Alternate Currency Loan.

“Foreign Borrower” shall mean any Wholly-Owned Subsidiary of Nordson that is
also a Foreign Subsidiary of Nordson, that, on or after the Closing Date, has
satisfied, in the opinion of the Agent, the requirements of Section 2.03 hereof.

“Foreign Borrower Borrowing Limit” shall mean, at any time, One Hundred Fifty
Million Dollars ($150,000,000) (or its Dollar Equivalent in Alternate Currency).

“Foreign Subsidiary” shall mean a Subsidiary that is organized outside of the
United States.

“FQE April 30” shall mean, for any fiscal year of Nordson, Nordson’s fiscal
quarter of such year ending on or about April 30.

“FQE January 31” shall mean, for any fiscal year of Nordson, Nordson’s fiscal
quarter of such year ending on or about January 31.

“FQE July 31” shall mean, for any fiscal year of Nordson, Nordson’s fiscal
quarter of such year ending on or about July 31.

“FQE October 31” shall mean, for any fiscal year of Nordson, Nordson’s fiscal
quarter of such year ending on or about October 31.

“GAAP” shall mean U.S. generally accepted accounting principles as then in
effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied, where appropriate, in a manner
consistent with the past accounting practices and procedures of Nordson.

“Guarantor” shall mean a Person that pledges its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
agrees conditionally or otherwise to make any purchase, loan or investment in
order thereby to enable another to prevent or correct a default of any kind.

“Guarantor of Payment” shall mean any Company that executes and delivers a
Guaranty of Payment on or after the Closing Date, or any other Person that shall
deliver a Guaranty of Payment to Agent on or after the Closing Date in
connection with this Agreement.

“Guaranty of Payment” shall mean each Guaranty of Payment of Debt, executed and
delivered on or after the Closing Date in connection herewith by the Guarantors
of Payment, as the same may from time to time be amended, restated or otherwise
modified.

“Increasing Bank” has the meaning provided in Section 2.07(b) hereof.

“Indebtedness” shall mean, for any Company (excluding in all cases trade
payables payable in the ordinary course of business by such Company), without
duplication, (a) all obligations to repay borrowed money, direct or indirect,
incurred, assumed, or guaranteed, (b) all obligations for the deferred purchase
price of capital assets, in each case, incurred outside of the ordinary course
of business, (c) all obligations under conditional sales or other title
retention agreements (other than a true consignment), in each case, incurred
outside of the ordinary course of business (d) all obligations (contingent or
otherwise) under any letter of credit or banker’s acceptance, (e) all synthetic
leases, (f) all lease obligations that have been or should be capitalized on the
books of such Company in accordance with GAAP, (g) all obligations of such
Company with respect to asset securitization financing programs, including, but
not limited to, all indebtedness under the Permitted Receivables Facility,
(h) all obligations to advance funds to, or to purchase assets, property or
services from, any other Person in order to maintain the financial condition of
such Person, and (i) any other transaction (including forward sale or purchase
agreements) having the commercial effect of a borrowing of money entered into by
such Company to finance its operations or capital requirements.

“Interest Adjustment Date” shall mean the last day of each Interest Period.

“Interest Coverage Ratio” shall mean, for the most recently completed four
(4) fiscal quarters of Nordson, on a Consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated Trailing EBITDA to (b) Consolidated Trailing
Interest Expense.

“Interest Period” shall mean, with respect to a Fixed Rate Loan, a period of one
(1), two (2), three (3) or six (6) months, as selected by a Borrower in
accordance with Section 2.02 hereof, commencing on the applicable date of
borrowing or conversion of such Fixed Rate Loan and on each Interest Adjustment
Date with respect thereto; provided, however, that if any such period would be
affected by a reduction in the Commitment as provided in Section 2.07 hereof,
prepayment or conversion rights or obligations as provided in Section 2.01 or
3.05 hereof, or maturity of Fixed Rate Loans as provided in Section 2.01 hereof,
such Borrower shall not select a period that extends beyond the date of such
reduction, prepayment, conversion or maturity; provided, further, that, if
(a) such Borrower fails to select a new Interest Period with respect to an
outstanding Eurodollar Loan at least three (3) Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, such Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period, or (b) such Borrower fails to select a new
Interest Period with respect to an outstanding Alternate Currency Loan at least
three (3) Business Days prior to the Interest Adjustment Date applicable to such
Alternative Currency Loan, such Alternate Currency Loan shall be repaid on the
last day of the applicable Interest Period.

“Leverage Ratio” shall mean, at any time, for the most recently completed four
(4) fiscal quarters of Nordson, on a Consolidated basis and in accordance with
GAAP, the ratio of (a)(i) Total Indebtedness minus (ii) the aggregate amount of
cash, Cash Equivalents and other marketable securities of the Companies as set
forth on the financial statements of the Companies for the most recently
completed fiscal quarter that are not subject to a Lien (other than a Lien of
Agent for the benefit of the Banks), to (b) Consolidated Trailing EBITDA.

“LIBOR Rate” shall mean:

(a) with respect to a Eurodollar Loan, for any Interest Period, the per annum
rate of interest, determined by Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two (2) Business Days prior to the
beginning of such Interest Period pertaining to such Eurodollar Loan, as
provided by Reuters (or, if for any reason such rate is unavailable from
Reuters, from any other similar company or service that provides rate quotations
comparable to those currently provided by Reuters) as the rate in the London
interbank market for Dollar deposits in immediately available funds with a
maturity comparable to such Interest Period. In the event that such rate
quotation is not available for any reason, then the rate for purposes of this
subpart (a) shall be the average (rounded upward to the nearest 1/16th of 1%) of
the per annum rates at which deposits in immediately available funds in Dollars
for the relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to Agent (or an Affiliate of Agent, in Agent’s discretion) by
prime banks in any Eurodollar market reasonably selected by Agent, determined as
of 11:00 A.M. (London time) (or as soon thereafter as practicable), two
(2) Business Days prior to the beginning of the relevant Interest Period
pertaining to such Eurodollar Loan hereunder; and

(b) with respect to an Alternate Currency Loan, for any Interest Period, the per
annum rate of interest, determined by Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two (2) Business Days prior to the
beginning of such Interest Period pertaining to such Alternate Currency Loan, as
listed on British Bankers Association Interest Rate LIBOR 01 or 02 as provided
by Reuters (or, if for any reason such rate is unavailable from Reuters, from
any other similar company or service that provides rate quotations comparable to
those currently provided by Reuters) as the rate in the London interbank market
for deposits in the relevant Alternate Currency in immediately available funds
with a maturity comparable to such Interest Period. In the event that such rate
quotation is not available for any reason, then the rate for purposes of this
subpart (b) shall be the average (rounded upward to the nearest 1/16th of 1%) of
the per annum rates at which deposits in immediately available funds in the
relevant Alternate Currency for the relevant Interest Period and in the amount
of the Alternate Currency Loan to be disbursed or to remain outstanding during
such Interest Period, as the case may be, are offered to Agent (or an Affiliate
of Agent, in Agent’s discretion) by prime banks in any Alternate Currency market
reasonably selected by Agent, determined as of 11:00 A.M. (London time) (or as
soon thereafter as practicable), two (2) Business Days prior to the beginning of
the relevant Interest Period pertaining to such Alternate Currency Loan
hereunder.

“Lien” shall mean any mortgage, security interest, lien (statutory or other),
charge, encumbrance on, pledge or deposit of, or conditional sale, leasing, sale
with a right of redemption or other title retention agreement and any
capitalized lease with respect to any property (real or personal) or asset.

“Loan” shall mean a Revolving Loan or a Swing Loan.

“Loan Documents” shall mean, collectively, this Agreement, each Note, each
Guaranty of Payment, the Agent Fee Letter, the Nordson Guaranty and any other
documents relating to any of the foregoing, as any of the foregoing may from
time to time be amended, restated or otherwise modified or replaced.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of Nordson
and its Subsidiaries taken as a whole, or (b) the validity or enforceability of
this Agreement or any of the other Loan Documents or the rights and remedies of
Agent or the Banks hereunder or thereunder.

“Material Indebtedness Agreement” shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing any Indebtedness of any Company in excess of the
greater of (i) Twenty-Five Million Dollars ($25,000,000) and (ii) an amount
equal to three and one-half percent (3.5%) of Consolidated Total Assets.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor to such
company.

“Multiemployer Plan” shall mean a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.

“Net Earnings” shall mean, for any period, the net income (loss) for such
period, determined in accordance with GAAP.

“Non-Increasing Bank” has the meaning provided in Section 2.07(b) hereof.

“Note” shall mean any Revolving Note, the Swing Line Note or any other note
delivered pursuant to this Agreement.

“Note Purchase Agreement” shall mean the Note Purchase Agreement, dated as of
August 1, 1997, between Nordson and Metropolitan Life Insurance Company, with
respect to the 6.78% Senior Notes Due August 29, 2007, as the same may from time
to time be amended, restated or otherwise modified.

“2001 Note Purchase Agreement” shall mean, collectively and individually, the
separate Note Purchase Agreements, dated as of May 15, 2001, pursuant to which
Nordson issued and sold (a) Forty Million Dollars ($40,000,000) in aggregate
principal amount of its 6.79% Senior Notes, Series A, due May 15, 2006,
(b) Twenty Million Dollars ($20,000,000) in aggregate principal amount of its
7.11% Senior Notes, Series B, due May 15, 2008, (c) Thirty Million Dollars
($30,000,000) in aggregate principal amount of its 7.11% Senior Notes, Series C,
due May 15, 2011 and (d) Ten Million Dollars ($10,000,000) in aggregate
principal amount of its 7.51% Senior Notes, Series D, due May 15, 2011, as the
same may from time to time be amended, restated or otherwise modified.

“Nordson” shall have the meaning provided in the first paragraph hereof.

“Nordson Guaranty” shall mean a Guaranty of Payment in the form of the attached
Exhibit F.

“Notice of Loan” shall mean a Notice of Loan in the form of the attached
Exhibit C.

“Obligor” shall mean (a) a Person whose credit or any of whose property is
pledged to the payment of the Debt and includes, without limitation, any
Guarantor, and (b) any signatory to a Related Writing.

“Organizational Documents” shall mean, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or its successor.

“Pension Plan” shall mean an ERISA Plan that is a “pension plan” (within the
meaning of ERISA Section 3(2)).

“Permitted Foreign Subsidiary Loans and Investments” shall mean, (a) loans and
investments by a Domestic Company (other than the Receivables Subsidiary) to or
in a Foreign Subsidiary in the ordinary course of business, so long as the
aggregate amount of all such loans and investments (less the aggregate amount of
all loans and investments by a Foreign Subsidiary to or in a Domestic Subsidiary
(other than the Receivables Subsidiary)) does not, at any time, exceed the
greater of (i) Fifty Million Dollars ($50,000,000) and (ii) an amount equal to
nine (9%) of Consolidated Total Assets; (b) loans to a Foreign Subsidiary by any
Person (other than a Company), and any guaranty of such loans by a Domestic
Subsidiary (other than the Receivables Subsidiary), so long as the aggregate
principal amount of all such loans does not exceed the greater of (i) Thirty
Million Dollars ($30,000,000) and (ii) five and one-half percent (5.5%) of
Consolidated Total Assets at any time; (c) any Loans or other Debt owing by any
Foreign Borrower and the guaranty thereof by Nordson or any other company; and
(d) in addition to the loans and investments made pursuant to subpart (a) or
(b) above, loans and investments by a Domestic Company (other than the
Receivables Subsidiary) to or in a Foreign Subsidiary in connection with an
Acquisition permitted pursuant to Section 5.12.

“Permitted Investment” shall mean an investment of a Company in the stock (or
other debt or equity instruments) of a Person (other than a Company), so long as
the aggregate amount of all such investments of all Companies made on or after
the Closing Date does not exceed, at any time, an amount equal to five and one
one-half percent (5.5%) of Consolidated Total Assets; provided, however, the
foregoing limitation on the amount of Permitted Investments shall not be
applicable to any investment that constitutes an Acquisition being made in
accordance with Section 5.12 hereof.

“Permitted Receivables Facility” shall mean an accounts receivable facility
whereby the Companies sell or transfer the accounts receivables of the Companies
to the Receivables Subsidiary which in turn transfers to a buyer, purchaser or
lender undivided fractional interests in such accounts receivable, so long as
(a) no portion of the Indebtedness or any other obligation (contingent or
otherwise) under such Permitted Receivables Facility is guaranteed by any
Company, (b) there is no recourse or obligation to any Company (other than the
Receivables Subsidiary) whatsoever other than pursuant to customary
representations, warranties, covenants and indemnities entered into in the
ordinary course of business in connection with such Permitted Receivables
Subsidiary, and (c) no Company (other than the Receivables Subsidiary) provides,
either directly or indirectly, any other credit support of any kind in
connection with such Permitted Receivables Facility other than as set forth in
subpart (b) of this definition.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
institution, trust, estate, government or other agency or political subdivision
thereof or any other entity.

“Prime Rate” shall mean the interest rate established from time to time by Agent
as Agent’s prime rate, whether or not such rate is publicly announced; the Prime
Rate may not be the lowest interest rate charged by Agent for commercial or
other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Receivables Related Assets” shall mean accounts receivable, instruments,
chattel paper, obligations, general intangibles and other similar assets, in
each case relating to receivables subject to the Permitted Receivables Facility,
including interests in merchandise or goods, the sale or lease of which gave
rise to such receivables, related contractual rights, guaranties, insurance
proceeds, collections and proceeds of all of the foregoing.

“Receivables Subsidiary” shall mean a Wholly-Owned Subsidiary of Nordson that is
established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.

“Related Writing” shall mean each Loan Document and any other assignment,
mortgage, security agreement, guaranty agreement, subordination agreement,
financial statement, audit report or other writing furnished by any Borrower,
any Subsidiary or any Obligor, or any of their respective officers, to the Banks
pursuant to or otherwise in connection with this Agreement.

“Reportable Event” shall mean a reportable event as that term is defined in
Title IV of ERISA, except actions of general applicability by the Secretary of
Labor under Section 110 of such Act.

“Required Banks” shall mean the holders of greater than fifty percent (50%) of
the Total Commitment Amount, or, if there is any borrowing hereunder, the
holders of greater than fifty percent (50%) of the aggregate principal amount
outstanding under the Notes (other than the Swing Line Note).

“Reserve Percentage” shall mean for any day that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Adjusted LIBOR Rate shall be adjusted automatically on and as
of the effective date of any change in the Reserve Percentage.

“Restricted Payment” shall mean, with respect to any Company, (a) any Capital
Distribution, or (b) any amount paid by such Company in repayment, redemption,
retirement, repurchase, direct or indirect, of any Subordinated Indebtedness.

“Revolving Commitment” shall mean the obligation hereunder, during the
Commitment Period, of (a) each Bank to participate in the making of Revolving
Loans up to the aggregate amount set forth opposite such Bank’s name under the
column headed “Revolving Commitment Amount” as set forth on Schedule 1 hereto
(or such lesser amount as shall be determined pursuant to Section 2.07 hereof),
and (b) Agent to make Swing Loans pursuant to the Swing Line Commitment.

“Revolving Exposure” shall mean, at any time, the sum of (a) the aggregate
principal Dollar or Dollar Equivalent amount of all Revolving Loans outstanding,
and (b) the Swing Line Exposure.

“Revolving Loan” shall mean a loan granted to a Borrower by the Banks in
accordance with Section 2.01A hereof.

“Revolving Note” shall mean any Revolving Note executed and delivered pursuant
to Section 2.01A hereof.

“SEC” shall mean the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

“Share Repurchase” shall mean the purchase, repurchase, redemption or other
acquisition by Nordson from any Person of any capital stock or other equity
interest of Nordson.

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., or any successor to such company.

“Subordinated”, as applied to Indebtedness, shall mean that the Indebtedness has
been subordinated (by written terms or written agreement being, in either case,
in form and substance satisfactory to Agent and the Required Banks) in favor of
the prior payment in full of the Debt.

“Subsidiary” of Nordson or any of its Subsidiaries shall mean (a) a corporation
more than fifty percent (50%) of the Voting Power of which is owned, directly or
indirectly, by Nordson or by one or more other subsidiaries of Nordson or by
Nordson and one or more subsidiaries of Nordson, (b) a partnership or limited
liability company of which Nordson, one or more other subsidiaries of Nordson or
Nordson and one or more subsidiaries of Nordson, directly or indirectly, is a
general partner or managing member, as the case may be, or otherwise has the
power to direct the policies, management and affairs thereof, or (c) any other
Person (other than a corporation) in which Nordson, one or more other
subsidiaries of Nordson or Nordson and one or more subsidiaries of Nordson,
directly or indirectly, has at least a majority interest in the Voting Power or
the power to direct the policies, management and affairs thereof.

“Swing Line” shall mean the credit facility established by Agent for Nordson in
accordance with Section 2.01B hereof.

“Swing Line Commitment” shall mean the commitment of Agent to make Swing Loans
to Nordson up to the maximum aggregate principal amount at any time outstanding
of Thirty Million Dollars ($30,000,000) in accordance with the terms and
conditions of the Swing Line.

“Swing Line Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding.

“Swing Line Note” shall mean the Swing Line Note executed and delivered pursuant
to Section 2.01B hereof.

“Swing Loan” shall mean a loan granted to Nordson by Agent under the Swing Line.

“Swing Loan Maturity Date” shall mean, with respect to any Swing Loan, the
earlier of (a) thirty (30) days after the date such Swing Loan is made, or
(b) the last day of the Commitment Period.

“Total Commitment Amount” shall mean the principal amount of Four Hundred
Million Dollars ($400,000,000) (or its Dollar Equivalent in Alternate Currency),
or such lesser or greater amount as shall be determined pursuant to Section 2.07
hereof; provided, however, that, for the purposes of determining the Total
Commitment Amount, Agent may, in its discretion, calculate the Dollar Equivalent
of any Loan on any Business Day selected by Agent.

“Total Indebtedness” shall mean, at any time, on a Consolidated basis, all
Indebtedness of Nordson, including, but not limited to, current, long-term and
Subordinated Indebtedness, if any, and all Indebtedness under the Permitted
Receivables Facility.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

“Welfare Plan” shall mean an ERISA Plan that is a “welfare plan” within the
meaning of ERISA Section 3 (l).

“Wholly-Owned Subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company or other entity, except for director’s
qualifying shares or shares required to be owned individually due to country
specific regulations regarding ownership or control of the organization or
operation of such entity, all of the securities or other ownership interest of
which having ordinary voting power to elect a majority of the board of
directors, or other persons performing similar functions, are at the time
directly or indirectly owned by such Person.

Section 1.02 Accounting Terms. Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.

Section 1.03 Terms Generally. The foregoing definitions shall be applicable to
the singular and plurals of the foregoing defined terms.

ARTICLE II.

AMOUNT AND TERMS OF CREDIT

Section 2.01 Amount and Nature of Credit. Subject to the terms and conditions of
this Agreement, each Bank shall participate, to the extent hereinafter provided,
in making Loans to Borrowers in such aggregate amount as Borrowers shall request
pursuant to the Commitment; provided, however, that in no event shall the
aggregate principal amount of all Loans outstanding under this Agreement be in
excess of the Total Commitment Amount.

Each Bank, for itself and not one for any other, agrees to participate in Loans
made hereunder during the Commitment Period on such basis that immediately after
the completion of any borrowing by Borrowers, (a) the aggregate principal amount
of Loans (other than Swing Loans) then outstanding made by such Bank shall not
be in excess of such Bank’s Revolving Commitment, and (b) the aggregate
principal amount of Loans (other than Swing Loans) outstanding made by such Bank
shall represent that percentage of the aggregate principal amount then
outstanding of all Loans that is such Bank’s Commitment Percentage.

Each borrowing (other than Swing Loans) from the Banks hereunder shall be made
pro rata according to the respective Commitment Percentages of the Banks. The
Loans may be made as Revolving Loans and Swing Loans as follows:

A. Revolving Loans.

Subject to the terms and conditions of this Agreement, during the Commitment
Period, each Bank shall make a Revolving Loan or Revolving Loans to a Borrower
in such amount or amounts as such Borrower may from time to time request, but
not exceeding in aggregate principal amount at any time outstanding hereunder
(i) the Total Commitment Amount, when such Revolving Loans are combined with the
Swing Line Exposure and (ii) in the case of any Loans made to a Foreign
Borrower, the Foreign Borrower Borrowing Limit. Each Borrower shall have the
option, subject to the terms and conditions set forth herein, to borrow
Revolving Loans, maturing on the last day of the Commitment Period, by means of
any combination of (a) Base Rate Loans, (b) Eurodollar Loans, or (c) Alternate
Currency Loans. With respect to each Alternate Currency Loan, subject to the
other provisions of this Agreement, each Borrower shall have the right to
receive all of the proceeds of such Alternate Currency Loan in an Alternate
Currency. Each Alternate Currency Loan shall be made in a single Alternate
Currency.

Each Borrower shall pay interest on the unpaid principal amount of Base Rate
Loans made to it outstanding from time to time from the date thereof until paid
at the Base Rate from time to time in effect. Interest on such Base Rate Loans
shall be payable on the last day of each September, December, March and June of
each year and at the maturity thereof.

Each Borrower shall pay interest on the unpaid principal amount of each Fixed
Rate Loan made to it outstanding from time to time, fixed in advance on the
first day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin), at the Derived Fixed Rate. Interest on such Fixed Rate Loans shall be
payable on each Interest Adjustment Date (provided that if an Interest Period
exceeds three (3) months, the interest must be paid every three (3) months,
commencing three (3) months from the beginning of such Interest Period).

At the request of a Borrower to Agent, subject to the notice and other
provisions of Section 2.02 hereof, the Banks shall convert Base Rate Loans to
Eurodollar Loans at any time and shall convert Eurodollar Loans to Base Rate
Loans on any Interest Adjustment Date. No Alternate Currency Loan may be
converted to a Base Rate Loan or a Eurodollar Loan.

The obligation of each Borrower to repay Revolving Loans made to it by each Bank
pursuant to this Section 2.01A and to pay interest thereon shall be evidenced by
a Revolving Note of each Borrower in the form of Exhibit A hereto, payable to
the order of such Bank in the principal amount of its Revolving Commitment, or,
if less, the aggregate unpaid principal amount of Revolving Loans made hereunder
by such Bank. Subject to the provisions of this Agreement, Borrowers shall be
entitled under this Section 2.01A to borrow funds, repay the same in whole or in
part and re-borrow hereunder at any time and from time to time during the
Commitment Period. Notwithstanding anything in this Agreement to the contrary,
each Foreign Borrower shall only be liable for the Loans made to it and the
other Debt attributable to it and shall not be liable for the Loans or other
Debt owing by any other Borrower.

B. Swing Loans.

Subject to the terms and conditions of this Agreement, during the Commitment
Period Agent shall make a Swing Loan or Swing Loans to Nordson in such amount or
amounts as Nordson may from time to time request; provided however, that Nordson
shall not request any Swing Loan hereunder if, after giving effect thereto,
(a) the Revolving Exposure would exceed the Total Commitment Amount, or (b) the
Swing Line Exposure would exceed the Swing Line Commitment. Each Swing Loan
shall be due and payable on the Swing Loan Maturity Date applicable thereto.
Nordson shall not request that more than two (2) Swing Loans be outstanding at
any time. Each Swing Loan shall be made in Dollars.

Nordson shall pay interest, for the sole benefit of Agent (and any Bank that has
purchased a participation in such Swing Loan), on the unpaid principal amount of
each Swing Loan outstanding from time to time from the date thereof until paid
at the Derived Swing Loan Rate applicable to such Swing Loan. Interest on each
Swing Loan shall be payable on the Swing Loan Maturity Date applicable thereto.
Each Swing Loan shall bear interest for a minimum of one (1) day.

The obligation of Nordson to repay the Swing Loans and to pay interest thereon
shall be evidenced by a Swing Line Note of Nordson substantially in the form of
Exhibit B hereto, dated the Closing Date, and payable to the order of Agent in
the principal amount of the Swing Line Commitment, or, if less, the aggregate
unpaid principal amount of Swing Loans made hereunder by Agent. Subject to the
provisions of this Agreement, Nordson shall be entitled under this Section 2.01B
to borrow funds, repay the same in whole or in part and re-borrow hereunder at
any time and from time to time during the Commitment Period.

If Agent so elects, by giving notice to Nordson and the Banks, Nordson agrees
that Agent shall have the right, in its sole discretion, to require that any
Swing Loan be refinanced as a Revolving Loan. Such Revolving Loan shall be a
Base Rate Loan unless and until converted by a Borrower to a Eurodollar Loan
pursuant to Section 2.01A and Section 2.02 hereof. Upon receipt of such notice
by Nordson, Nordson shall be deemed, on such day, to have requested a Revolving
Loan in the principal amount of the Swing Loan in accordance with Section 2.01A
and Section 2.02 hereof. Each Bank agrees to make a Revolving Loan on the date
of such notice, subject to no conditions precedent whatsoever. Each Bank
acknowledges and agrees that such Bank’s obligation to make a Revolving Loan
pursuant to Section 2.01A when required by this Section 2.01B is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of Agent, of
the proceeds of such Revolving Loan shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
such Bank’s Revolving Commitment shall have been reduced or terminated. Nordson
irrevocably authorizes and instructs Agent to apply the proceeds of any
borrowing pursuant to this paragraph to repay in full such Swing Loan.

If, for any reason, Agent is unable to or, in the opinion of Agent, it is
impracticable to, convert any Swing Loan to a Revolving Loan pursuant to the
preceding paragraph, then on any day that a Swing Loan is outstanding (whether
before or after the maturity thereof), Agent shall have the right to request
that each Bank purchase a participation in such Swing Loan, and Agent shall
promptly notify each Bank thereof (by facsimile or telephone, confirmed in
writing). Upon such notice, but without further action, Agent hereby agrees to
grant to each Bank, and each Bank hereby agrees to acquire from Agent, an
undivided participation interest in such Swing Loan in an amount equal to such
Bank’s Commitment Percentage of the aggregate principal amount of such Swing
Loan. In consideration and in furtherance of the foregoing, each Bank hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to Agent, for its sole account, such Bank’s ratable share of such Swing
Loan (determined in accordance with such Bank’s Commitment Percentage). Each
Bank acknowledges and agrees that its obligation to acquire participations in
Swing Loans pursuant to this Section 2.01B is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
such Bank’s Revolving Commitment shall have been reduced or terminated. Each
Bank shall comply with its obligation under this Section 2.01B by wire transfer
of immediately available funds, in the same manner as provided in Section 2.02
hereof with respect to Revolving Loans to be made by such Bank.

Section 2.02 Conditions To Loans. The obligation of the Banks to make, continue
or convert any Loan, and of Agent to make any Swing Loan, is conditioned, in the
case of each borrowing, conversion or continuation hereunder, upon:

(a) all conditions precedent as listed in Article IV hereof shall have been
satisfied;

(b) with respect to Base Rate Loans, receipt by Agent of a Notice of Loan, such
notice to be received by 11:00 A.M. (Cleveland, Ohio time) on the proposed date
of borrowing or conversion, and, with respect to Eurodollar Loans, by 11:00 A.M.
(Cleveland, Ohio time) three (3) Business Days prior to the proposed date of
borrowing, conversion or continuation. Agent shall notify each Bank of the date,
amount and initial Interest Period (if applicable) promptly upon the receipt of
such notice, and, in any event, by 2:00 P.M. (Cleveland, Ohio time) on the date
such notice is received. On the date such Loan is to be made, each Bank shall
provide Agent, not later than 3:00 P.M. (Cleveland, Ohio time), with the amount
in federal or other immediately available funds, required of it. If Agent elects
to advance the proceeds of such Loan prior to receiving funds from such Bank,
Agent shall have the right, upon prior notice to Borrowers, to debit any account
of the appropriate Borrower or otherwise receive from the appropriate Borrower,
on demand, such amount, in the event that such Bank fails to reimburse Agent in
accordance with this subsection. Agent shall also have the right to receive
interest from such Bank at the Federal Funds Effective Rate in the event that
such Bank shall fail to provide its portion of the Loan on the date requested
and Agent elects to provide such funds;

(c) with respect to Alternate Currency Loans, receipt by Agent of a Notice of
Loan by 11:00 A.M. (Cleveland, Ohio time) three (3) Business Days prior to the
proposed date of borrowing. Agent shall notify each Bank of the date, amount,
type of currency and initial Interest Period promptly upon the receipt of such
notice, and, in any event, by 2:00 P.M. (Cleveland, Ohio time) on the date such
notice is received. On the date such Loan is to be made, each Bank shall provide
Agent, not later than 3:00 P.M. (Cleveland, Ohio time), with the amount of the
applicable Alternate Currency required of it in immediately available funds;

(d) with respect to Swing Loans, receipt by Agent of a Notice of Loan, such
notice to be received by 11:00 A.M. (Cleveland, Ohio time) on the proposed date
of borrowing;

(e) a Borrower’s request for (i) a Base Rate Loan shall be in an amount of not
less than One Million Dollars ($1,000,000), increased by increments of Five
Hundred Thousand Dollars ($500,000); (ii) a Fixed Rate Loan shall be in an
amount (or, with respect to an Alternate Currency Loan, the Dollar Equivalent)
of not less than Five Million Dollars ($5,000,000), increased by increments of
One Million Dollars ($1,000,000) (or, with respect to an Alternate Currency
Loan, such approximately comparable amount as shall result in a rounded number
of the applicable Alternate Currency); and (iii) a Swing Loan shall be in an
amount not less than Five Hundred Thousand Dollars ($500,000);

(f) the fact that no Default or Event of Default shall then exist or immediately
after the making, conversion or continuation of the Loan would exist; and

(g) the fact that each of the representations and warranties contained in
Article VI hereof shall be true and correct with the same force and effect as if
made on and as of the date of the making, conversion, or continuation of such
Loan, except to the extent that any thereof expressly relate to an earlier date.

At no time shall any Borrower request that Fixed Rate Loans be outstanding for
more than ten (10) different Interest Periods, or, to the extent there exists
any borrowing under this Agreement by a Foreign Borrower, fifteen (15) different
Interest Periods, for all Borrowers, at any time, and, if Base Rate Loans are
outstanding, then Fixed Rate Loans shall be limited to nine (9) different
Interest Periods, or, to the extent there exists any borrowing under this
Agreement by a Foreign Borrower, fourteen (14) different Interest Periods, for
all Borrowers, at any time.

Each request by a Borrower for the making, conversion or continuation of a Loan
hereunder shall be deemed to be a representation and warranty by such Borrower
as of the date of such request as to the facts specified in (f) and (g) above.

Each request for a Fixed Rate Loan shall be irrevocable and binding on a
Borrower and such Borrower shall indemnify Agent and the Banks against any loss
or expense incurred by Agent or the Banks as a result of any failure by such
Borrower to consummate such transaction including, without limitation, any loss
(including loss of anticipated profits) or expense incurred by reason of
liquidation or re-employment of deposits or other funds acquired by the Banks to
fund such Fixed Rate Loan. A certificate as to the amount of such loss or
expense submitted by the Banks to such Borrower shall be conclusive and binding
for all purposes, absent manifest error.

Section 2.03 Addition or Release of Foreign Borrowers.

(a) At the request of Nordson, a Foreign Subsidiary that is not already a
Foreign Borrower may become a Foreign Borrower hereunder, provided that all of
the following requirements are met to the satisfaction of the Agent: (i) Nordson
shall have provided to Agent a written request that such Foreign Subsidiary be
designated as a Foreign Borrower, pursuant to the terms of this Agreement;
(ii) such Foreign Subsidiary shall be a Wholly-Owned Subsidiary of Nordson;
(iii) Nordson shall have guaranteed the obligations of such Foreign Subsidiary
under this Agreement pursuant to the terms of a Guaranty of Payment; (iv) such
Foreign Subsidiary shall have executed and delivered to Agent, for delivery to
each Bank, a Revolving Note in favor of such Bank; (v) Nordson and such Foreign
Subsidiary shall have provided to Agent such corporate governance and
authorization documents and an opinion of counsel as may be deemed necessary or
advisable by Agent; (vi) the addition of such Foreign Subsidiary as a Borrower
under this Agreement will not cause or result in any adverse tax or legal
consequences to any Company, Agent or any Bank or be prohibited by law; and
(vii) such Foreign Borrower shall have delivered all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act..

(b) Upon satisfaction by Nordson and any such Foreign Subsidiary of the
requirements set forth in subpart (a) above, Agent shall promptly notify each of
the banks whereupon such Foreign Subsidiary shall be designated a “Foreign
Borrower” pursuant to the terms and conditions of this Agreement, and such
Foreign Subsidiary shall become bound by all representations, warranties,
covenants, provisions and conditions of this Agreement and each other Loan
Document applicable to the Foreign Borrowers as if such Foreign Subsidiary had
been the original party making such representations, warranties and covenants.

(c) So long as (i) no Revolving Exposure shall exist with respect to a Foreign
Borrower, and (ii) no Default or Event of Default shall exist or immediately
thereafter shall begin to exist, upon written request of Nordson to Agent and
the Banks, Agent shall release such Foreign Borrower as a Borrower hereunder. No
such release shall be effective until confirmed by Agent to Nordson and the
Banks in writing. The Banks hereby authorize Agent to release such Foreign
Borrower in accordance with terms and conditions of this Section and agree that
Agent may execute and deliver such documents or agreements as Agent shall deem
necessary or appropriate in connection therewith.

Section 2.04 Payments, Etc.

(a) Payments Generally. Each payment made hereunder by a Borrower shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.

(b) Payments in Alternate Currency. With respect to any Alternate Currency Loan,
all payments (including prepayments) to any Bank of the principal of or interest
on such Alternate Currency Loan shall be made in the same Alternate Currency as
the original Loan. All such payments shall be remitted by Borrowers to Agent at
Agent’s main office (or at such other office or account as designated in writing
by Agent to Borrowers) for the account of the Banks not later than 11:00 A.M.
(Cleveland, Ohio time) on the due date thereof in same day funds. Any payments
received by Agent after 11:00 A.M. (Cleveland, Ohio time) shall be deemed to
have been made and received on the next following Business Day.

(c) Payments in Dollars. With respect to (i) any Loan (other than an Alternate
Currency Loan), or (ii) any other payment to Agent and the Banks that is not
covered by subsection (a) hereof, all such payments (including prepayments) to
Agent and the Banks of the principal of or interest on such Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by any Borrower under this Agreement, shall be made in Dollars. All
payments described in this subsection (b) shall be remitted to Agent at its main
office for the account of the Banks not later than 11:00 A.M. (Cleveland, Ohio
time) on the due date thereof in immediately available funds. Any such payments
received by Agent after 11:00 A.M. (Cleveland, Ohio time) shall be deemed to
have been made and received on the next following Business Day.

(d) Payments Net of Taxes. All payments under this Agreement or any other Loan
Document by Borrowers or any other Obligor shall be made absolutely net of,
without deduction or offset for, and altogether free and clear of, any and all
present and future taxes, levies, deductions, charges and withholdings and all
liabilities with respect thereto, under the laws of the United States of America
or any foreign jurisdiction (or any state or political subdivision thereof),
excluding income and franchise taxes imposed on any Bank (and withholding
relating thereto) other than such income or franchise taxes arising solely from
such Bank having executed, delivered or performed its obligations or received a
payment under, or enforced the Loan Documents, under the laws of the United
States of America or any foreign jurisdiction (or any state or political
subdivision thereof). If any Borrower or other Obligor is compelled by law to
deduct any such taxes or levies (other than such excluded taxes) or to make any
such other deductions, charges or withholdings, then such Borrower or such
Obligor, as the case may be, shall pay such additional amounts as may be
necessary in order that the net payments after such deduction, and after giving
effect to any United States or foreign jurisdiction (or any state or political
subdivision thereof) income taxes required to be paid by the Banks in respect of
such additional amounts, shall equal the amount of interest provided in
Section 2.01 hereof for each Loan plus any principal then due. In each such
case, each such Borrower shall provide to the applicable Bank evidence
demonstrating that such taxes or levies have been paid.

(e) Payments to Banks. Upon Agent’s receipt of payments hereunder, Agent shall
immediately distribute to each Bank its ratable share, if any, of the amount of
principal, interest, and facility and other fees received by it for the account
of such Bank. Payments received by Agent in Dollars shall be delivered to the
Banks in Dollars in immediately available funds. Payments received by Agent in
any Alternate Currency shall be delivered to the Banks in such Alternate
Currency in same day funds. Each Bank shall record any principal, interest or
other payment, the principal amounts of Base Rate Loans and Fixed Rate Loans,
the type of currency for each Loan, all prepayments and the applicable dates,
including Interest Periods, with respect to the Loans made, and payments
received by such Bank, by such method as such Bank may generally employ;
provided, however, that failure to make any such entry shall in no way detract
from the obligations of Borrowers under the Notes. The aggregate unpaid amount
of Loans, types of Loans, Interest Periods and similar information with respect
to such Loans set forth on the records of Agent shall be rebuttably presumptive
evidence with respect to such information, including the amounts of principal
and interest owing and unpaid with respect to each Loan.

(f) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Note, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Note; provided,
however, that, with respect to any Fixed Rate Loan, if the next succeeding
Business Day falls in the succeeding calendar month, such payment shall be made
on the preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.

Section 2.05 Prepayment.

(a) Right to Prepay.

(i) Each Borrower shall have the right, at any time or from time to time, to
prepay, on a pro rata basis for all of the Banks, all or any part of the
principal amount of the Revolving Loans then outstanding, as designated by such
Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment; and

(ii) Each Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of Agent (and any Bank that has purchased a
participation in such Swing Loan), all or any part of the principal amount of
the Swing Loans then outstanding, as designated by such Borrower, plus interest
accrued on the amount so prepaid to the date of such prepayment.

(b) Prepayment Fees.

(i) Prepayments of Base Rate Loans shall be without any premium or penalty;

(ii) In any case of prepayment of a Fixed Rate Loan, Borrowers agree that if the
reinvestment rate with respect to Eurodollars or the Alternate Currency, as the
case may be, of such Fixed Rate Loan, as quoted by the money desk of Agent (the
“Reinvestment Rate”), shall be lower than the Adjusted LIBOR Rate applicable to
the Fixed Rate Loan that is intended to be prepaid (hereinafter, “Last LIBOR”),
then the appropriate Borrower shall, upon written notice from Agent, promptly
pay to Agent, for the account of each Bank, in immediately available funds, a
prepayment fee equal to the product of (A) a rate (the “Prepayment Rate”) which
shall be equal to the difference between the Last LIBOR and the Reinvestment
Rate, times (B) the prepayment principal amount of the Fixed Rate Loan that is
to be prepaid, times (C) (1) the number of days remaining in the Interest Period
of the Fixed Rate Loan that is to be prepaid divided by (2) three hundred sixty
(360). In addition, such Borrower shall immediately pay directly to Agent, for
the account of the Banks, the amount of any additional costs or expenses
(including, without limitation, cost of telex, wires, or cables) incurred by
Agent or the Banks in connection with the prepayment, upon such Borrower’s
receipt of a written statement from Agent; and

(iii) In the case of prepayment of a Swing Loan, Nordson agrees to pay to Agent,
on demand, for any resulting loss, cost or expense of Agent as a result thereof,
including, without limitation, any loss incurred in obtaining, liquidating or
employing deposits.

(c) Notice of Prepayment. Borrowers shall give Agent written notice of
prepayment of any Base Rate Loan by not later than 11:00 A.M. (Cleveland, Ohio
time) on the Business Day such prepayment is to be made and written notice of
the prepayment of any Fixed Rate Loan not later than 1:00 P.M. (Cleveland, Ohio
time) three (3) Business Days prior to the Business Day on which such prepayment
is to be made.

(d) Minimum Amount. Each prepayment of a Fixed Rate Loan by a Borrower shall be
in the aggregate principal amount of not less than Five Million Dollars
($5,000,000) (or, with respect to an Alternate Currency Loan, the Dollar
Equivalent of such amount), except in the case of a mandatory prepayment in
connection with Section 2.09(a) hereof or Article III hereof .

Section 2.06 Facility and Other Fees.

(a) Nordson shall pay to Agent, for the ratable account of the Banks, as a
consideration for each Bank’s Revolving Commitment hereunder, a facility fee
from the Closing Date to and including the last day of the Commitment Period,
payable quarterly, at a rate per annum equal to (i) the Applicable Facility Fee
Rate in effect on the date that such facility fee is due, times (ii) the Total
Commitment Amount in effect on such day. The facility fee shall be payable
quarterly in arrears, on the last day of each September, December, March and
June of each year, and on the last day of the Commitment Period.

(b) Nordson shall pay to Agent, for its sole benefit, the fees set forth in the
Agent Fee Letter.

Section 2.07 Reduction and Increases of Commitment

(a) Voluntary Reductions. Nordson may at any time or from time to time
permanently reduce in whole or ratably in part the Commitment to an amount not
less than the then existing Revolving Exposure by giving Agent not fewer than
three (3) Business Days’ notice of such reduction, provided that any such
partial reduction shall be in an aggregate amount, for all of the Banks, of not
less than Ten Million Dollars ($10,000,000), increased by increments of One
Million Dollars ($1,000,000). Agent shall promptly notify each Bank of the date
of each such reduction and such Bank’s proportionate share thereof. After each
such reduction, the facility fees payable hereunder shall be calculated upon the
Revolving Commitments as so reduced. If Nordson reduces in whole the Revolving
Commitments, on the effective date of such reduction (the applicable Borrowers
having prepaid in full the unpaid principal balance, if any, of the Revolving
Loans and the Swing Loans, together with all interest and facility and other
fees accrued and unpaid), all of the Revolving Notes shall be delivered to Agent
marked “Canceled” and Agent shall redeliver such Revolving Notes to Borrowers.
Any partial reduction in the Revolving Commitments shall be effective during the
remainder of the Commitment Period.

(b) Increase in Commitment.

(i) At any time upon written notice to Agent, Nordson may request that the Total
Commitment Amount be increased by an amount not to exceed One Hundred Million
Dollars ($100,000,000) in the aggregate for all such increases from the Closing
Date until the last day of the Commitment Period, provided that (A) no Default
or Event of Default has occurred and is continuing at the time of such request
and on the date of any such increase and (B) Nordson shall have delivered to
Agent, together with such written notice, a copy of Nordson’s duly adopted
corporate resolutions, in form and substance satisfactory to Agent, that
authorize the borrowing of the requested increase in the Total Commitment
Amount, which resolutions shall be certified by the Secretary of Nordson as
being true, correct, complete and in full force and effect. Upon receipt of any
such request, Agent shall deliver a copy of such request to each Bank. Nordson
shall set forth in such request the amount of the requested increase in the
Total Commitment Amount (which in each case shall be in a minimum amount of
Twenty-Five Million Dollars ($25,000,000)) and the date on which such increase
is requested to become effective (which shall be not less than 10 Business Days
nor more than sixty (60) days after the date of such request and that, in any
event, must be at least ninety (90) days prior to the last day of the Commitment
Period), and shall offer each Bank the opportunity to increase its Revolving
Commitment. Each Bank shall, by notice to Nordson and Agent given not more than
ten (10) days after the date of Agent’s notice, either agree to increase its
Revolving Commitment by all or a portion of the offered amount (each such Bank
so agreeing being an “Increasing Bank”) or decline to increase its Revolving
Commitment (and any such Bank that does not deliver such a notice within such
period of 10 days shall be deemed to have declined to increase its Revolving
Commitment and each Bank so declining or being deemed to have declined being a
“Non-Increasing Bank”). If, on the 10th day after Agent shall have delivered
notice as set forth above, the Increasing Banks shall have agreed pursuant to
the preceding sentence to increase their Revolving Commitments by an aggregate
amount less than the increase in the Total Commitment Amount requested by
Nordson, Nordson may arrange for one or more banks or other entities that are
reasonably acceptable to Agent (each such Person so agreeing being an
“Augmenting Bank”) so long as such Augmenting Bank shall have a Revolving
Commitment of not less than Ten Million Dollars ($10,000,000), and Nordson and
each Augmenting Bank shall execute all such documentation as Agent shall
reasonably specify to evidence its Revolving Commitment and/or its status as a
Bank with a Revolving Commitment hereunder. Any increase in the Total Commitment
Amount may be made in an amount that is less than the increase requested by
Nordson if Nordson is unable to arrange for, or chooses not to arrange for,
Augmenting Banks, in the full amount. If Increasing Banks and/or Augmenting
Banks offer Revolving Commitment increases or new Revolving Commitments, as the
case may be, in excess of the aggregate increase amount requested by Nordson,
then Agent shall, in consultation with Nordson, determine each such Increasing
Bank’s or Augmenting Bank’s percentage of the increased amount.

(ii) Any increase in the Total Commitment Amount pursuant to this
Section 2.07(b) shall not serve to increase the Foreign Borrower Borrowing
Limit.

(iii) Each of the parties hereto agrees that Agent may, in consultation with
Nordson, take any and all actions as may be reasonably necessary to ensure that
after giving effect to any increase in the Total Commitment Amount pursuant to
this Section, the outstanding Revolving Loans (if any) are held by the Banks
with Revolving Commitments in accordance with their new Commitment Percentages.
This may be accomplished at the discretion of Agent: (w) by requiring the
outstanding Loans to be prepaid with the proceeds of new Loans; (x) by causing
the Non-Increasing Banks to assign portions of their outstanding Loans to
Increasing Banks and Augmenting Banks; (y) by permitting the Loans outstanding
at the time of any increase in the Total Commitment Amount pursuant to this
Section 2.07(b) to remain outstanding until the last days of the respective
Interest Periods therefor, even though the Banks would hold such Loans other
than in accordance with their new Commitment Percentages; or (z) by any
combination of the foregoing.

Section 2.08 Computation of Interest and Fees; Default Rate. With the exception
of Base Rate Loans, interest on Loans and facility and other fees and charges
hereunder shall be computed on the basis of a year having three hundred sixty
(360) days and calculated for the actual number of days elapsed. With respect to
Base Rate Loans, interest shall be computed on the basis of a year having three
hundred sixty-five (365) days or three hundred sixty-six (366) days, as the case
may be, and calculated for the actual number of days elapsed. Anything herein to
the contrary notwithstanding, if an Event of Default shall occur and be
continuing hereunder, at the option of Agent or the Required Banks, the
principal of each Loan, the unpaid interest thereon and any other amounts owing
hereunder shall bear interest, until paid, at the Default Rate. In no event
shall the rate of interest hereunder exceed the maximum rate allowable by law.

Section 2.09 Mandatory Payment.

(c) If, at any time, the Revolving Exposure shall exceed the Total Commitment
Amount, the applicable Borrowers shall, as promptly as practicable, but in no
event later than the next Business Day, prepay an aggregate principal amount of
Loans sufficient to bring the aggregate outstanding principal amount of all such
Loans within the Total Commitment Amount.

(d) Any prepayment of a Fixed Rate Loan pursuant to this Section 2.09 shall be
subject to the prepayment fees set forth in Section 2.05 hereof and, if
applicable, Article III hereof.

ARTICLE III.

INCREASED CAPITAL; TAXES, ETC.

Section 3.01 Reserves or Deposit Requirements, Etc. If, at any time, any law,
treaty or regulation (including, without limitation, Regulation D of the Board
of Governors of the Federal Reserve System) or the interpretation thereof by any
governmental authority charged with the administration thereof or any central
bank or other fiscal, monetary or other authority shall impose (whether or not
having the force of law), modify or deem applicable any reserve and/or special
deposit requirement (other than reserves included in the Reserve Percentage, the
effect of which is reflected in the interest rate(s) of the Fixed Rate Loan(s)
in question) against assets held by, or deposits in or for the amount of any
Fixed Rate Loan by, any Bank, and the result of the foregoing is to increase the
net cost (whether by incurring a cost or adding to a cost) to such Bank of
making or maintaining hereunder such Fixed Rate Loan or to reduce the amount of
principal or interest received by such Bank with respect to such Fixed Rate
Loan, then, upon demand by such Bank, the appropriate Borrower shall pay to such
Bank from time to time on Interest Adjustment Dates with respect to such Fixed
Rate Loan, as additional consideration hereunder, additional amounts sufficient
to fully compensate and indemnify such Bank for such increased cost or reduced
amount, assuming (which assumption such Bank need not corroborate) such
additional cost or reduced amount was allocable to such Fixed Rate Loan. A
certificate as to the increased cost or reduced amount as a result of any event
mentioned in this Section 3.01, setting forth the calculations therefor, shall
be promptly submitted by such Bank to the appropriate Borrower and shall, in the
absence of manifest error, be conclusive and binding as to the amount thereof.
Notwithstanding any other provision of this Agreement, after any such demand for
compensation by any Bank, the appropriate Borrower, upon at least three
(3) Business Days’ prior written notice to such Bank through Agent, may prepay
any affected Fixed Rate Loan in full or, with respect to Eurodollar Loans,
convert such Eurodollar Loan to a Base Rate Loan regardless of the Interest
Period thereof. Any such prepayment or conversion shall be subject to the
prepayment fees set forth in Section 2.05 hereof. Each Bank shall notify
Borrowers as promptly as practicable (but in no event more than one hundred
eighty (180) days after such event), with a copy thereof delivered to Agent, of
the existence of any event that will likely require the payment by Borrowers of
any such additional amount under this Section.

Section 3.02 Tax Law, Etc.

(a) In the event that by reason of any law, regulation or requirement or in the
interpretation thereof by an official authority, or the imposition of any
requirement of any central bank whether or not having the force of law, any Bank
shall, with respect to this Agreement or any transaction under this Agreement,
be subjected to any tax, levy, impost, charge, fee, duty, deduction or
withholding of any kind whatsoever (other than any tax imposed upon the total
net income of such Bank) and if any such measures or any other similar measure
shall result in an increase in the cost to such Bank of making or maintaining
any Fixed Rate Loan or in a reduction in the amount of principal, interest or
facility or commitment fee receivable by such Bank in respect thereof, then such
Bank shall promptly notify the applicable Borrower stating the reasons therefor.
The appropriate Borrower shall thereafter pay to such Bank, upon demand from
time to time on Interest Adjustment Dates with respect to such Fixed Rate Loan,
as additional consideration hereunder, such additional amounts as shall fully
compensate such Bank for such increased cost or reduced amount. A certificate as
to any such increased cost or reduced amount, setting forth the calculations
therefor, shall be submitted by such Bank to the appropriate Borrower and shall,
in the absence of manifest error, be conclusive and binding as to the amount
thereof.

(b) If any Bank receives such additional consideration from any Borrower
pursuant to this Section 3.02, such Bank shall use reasonable efforts to obtain
the benefits of any refund, deduction or credit for any taxes or other amounts
on account of which such additional consideration has been paid and shall
reimburse such Borrower to the extent, but only to the extent, that such Bank
shall receive a refund of such taxes or other amounts together with any interest
thereon or an effective net reduction in taxes or other governmental charges
(including any taxes imposed on or measured by the total net income of such
Bank) of the United States or any state or subdivision thereof by virtue of any
such deduction or credit, after first giving effect to all other deductions and
credits otherwise available to such Bank. If, at the time any audit of such
Bank’s income tax return is completed, such Bank determines, based on such
audit, that it was not entitled to the full amount of any refund reimbursed to
such Borrower as aforesaid or that its net income taxes are not reduced by a
credit or deduction for the full amount of taxes reimbursed to such Borrower as
aforesaid, such Borrower, upon demand of such Bank (made within one (1) year
after receipt of such audit), shall promptly pay to such Bank the amount so
refunded to which such Bank was not so entitled, or the amount by which the net
income taxes of such Bank were not so reduced, as the case may be.

(c) Notwithstanding any other provision of this Agreement, after any such demand
for compensation by any Bank, Borrowers, upon at least three (3) Business Days’
prior written notice to such Bank through Agent, may prepay any affected Fixed
Rate Loan in full or, with respect to Eurodollar Loans, convert such Eurodollar
Loan to a Base Rate Loan regardless of the Interest Period of any thereof. Any
such prepayment or conversion shall be subject to the prepayment fees set forth
in Section 2.05 hereof.

Section 3.03 Eurodollar or Alternate Currency Deposits Unavailable or Interest
Rate Unascertainable. In respect of any Fixed Rate Loan, in the event that Agent
shall have determined that (a) for Eurodollar Loans, that Dollar deposits or
(b) for Alternate Currency Loans, that deposits of the relevant Alternate
Currency, of the relevant amount for the relevant Interest Period for such Fixed
Rate Loan are not available to Agent in the applicable Eurodollar or Alternate
Currency market, as the case may be, or that, by reason of circumstances
affecting such market, adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate applicable to such Interest Period, as
the case may be, Agent shall promptly give notice of such determination to
Borrowers and (a) any notice of a new Eurodollar Loan or Alternate Currency
Loan, as the case may be, (or conversion of an existing Base Rate Loan to a
Eurodollar Loan) previously given by any Borrower and not yet borrowed (or
converted, as the case may be) shall be deemed a notice to make a Base Rate
Loan, and (b) the appropriate Borrower shall be obligated either to prepay, or
with respect to a Eurodollar Loan, to convert to a Base Rate Loan, any
outstanding Fixed Rate Loan on the last day of the then current Interest Period
with respect thereto.

Section 3.04 Indemnity. Without prejudice to any other provisions of this
Article III, each Borrower hereby agrees to indemnify each Bank against any loss
or expense that such Bank may sustain or incur as a consequence of any default
by such Borrower in payment when due of any amount hereunder in respect of any
Fixed Rate Loan, including, but not limited to, any loss of profit, premium or
penalty incurred by such Bank in respect of funds borrowed by it for the purpose
of making or maintaining such Fixed Rate Loan, as determined by such Bank in the
exercise of its sole but reasonable discretion. A certificate as to any such
loss or expense shall be promptly submitted by such Bank to the appropriate
Borrower and shall, in the absence of manifest error, be conclusive and binding
as to the amount thereof.

Section 3.05 Changes in Law Rendering Fixed Rate Loans Unlawful. If at any time
any new law, treaty or regulation, or any change in any existing law, treaty or
regulation, or any interpretation thereof by any governmental or other
regulatory authority charged with the administration thereof, shall make it
unlawful for any Bank to fund any Fixed Rate Loan that it is committed to make
hereunder in any Alternate Currency or Dollars, as the case may be, the
commitment of such Bank to fund such Fixed Rate Loan shall, upon the happening
of such event, forthwith be suspended for the duration of such illegality, and
such Bank shall by written notice to Borrowers and Agent declare that its
commitment with respect to such Fixed Rate Loan has been so suspended and, if
and when such illegality ceases to exist, such suspension shall cease and such
Bank shall similarly notify Borrowers and Agent. If any such change shall make
it unlawful for any Bank to continue in effect the funding in the applicable
Eurodollar or Alternate Currency market, as the case may be, of any Fixed Rate
Loan previously made by it hereunder, such Bank shall, upon the happening of
such event, notify Borrowers, Agent and the other Banks thereof in writing
stating the reasons therefor, and the appropriate Borrower shall, on the earlier
of (a) the last day of the then current Interest Period or (b) if required by
such law, regulation or interpretation, on such date as shall be specified in
such notice, either convert such Fixed Rate Loan (if a Eurodollar Loan) to a
Base Rate Loan or prepay such Fixed Rate Loan to the Banks in full. Any such
prepayment or conversion shall be subject to the prepayment fees described in
Section 2.05 hereof.

Section 3.06 Funding. Each Bank may, but shall not be required to, make Fixed
Rate Loans hereunder with funds obtained outside the United States or, in
connection with any Loans to be made to any Foreign Borrower, such Loans may be
made through a branch or affiliate of any Bank.

Section 3.07 Capital Adequacy. If any Bank shall have determined, after the
Closing Date, that the adoption of any applicable law, rule, regulation or
guideline regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its lending office) with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Bank’s capital (or
the capital of its holding company) as a consequence of its obligations
hereunder to a level below that which such Bank (or its holding company) could
have achieved but for such adoption, change or compliance (taking into
consideration such Bank’s policies or the policies of its holding company with
respect to capital adequacy) by an amount deemed by such Bank to be material,
then from time to time, within fifteen (15) days after demand by such Bank (made
within one hundred eighty (180) days of such Bank becoming aware of the reason
giving rise to such demand), with a copy to Agent, the applicable Borrower shall
pay to such Bank such additional amount or amounts as shall compensate such Bank
(or its holding company) for such reduction. Each Bank shall designate a
different lending office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. A certificate of any Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods. Failure on the part of any Bank to demand
compensation for any reduction in return on capital with respect to any period
shall not constitute a waiver of such Bank’s rights to demand compensation for
any reduction in return on capital in such period or in any other period. The
protection of this Section shall be available to each Bank regardless of any
possible contention of the invalidity or inapplicability of the law, regulation
or other condition that shall have been imposed.

Section 3.08 Application of Provisions. Notwithstanding anything in this
Agreement to the contrary, no Bank shall demand compensation for any reduction
referred to in Sections 3.01, 3.02, 3.03, 3.05 or 3.07 hereof if it shall not at
the time be the general policy or practice of such Bank to demand such
compensation, payment or reimbursement in similar circumstances under comparable
provisions of other credit agreements.

ARTICLE IV.

CONDITIONS PRECEDENT

The obligation of the Banks to make the first Loan, and of Agent to make the
first Swing Loan, is subject to Nordson, and each Foreign Borrower in existence
on the Closing Date, satisfying each of the following conditions:

Section 4.01 Notes. Each Borrower shall have executed and delivered to each Bank
its Revolving Note and shall have executed and delivered to Agent the Swing Line
Note.

Section 4.02 Officer’s Certificate, Resolutions, Organizational Documents. Each
Borrower shall have delivered to each Bank an officer’s certificate certifying
the names of the officers of such Borrower authorized to sign the Loan
Documents, together with the true signatures of such officers and certified
copies of (a) the resolutions of the board of directors of such Borrower
evidencing authorization of the transactions contemplated by the Loan Documents,
and (b) the Organizational Documents of such Borrower.

Section 4.03 Legal Opinion. Borrowers shall have delivered to Agent an opinion
of counsel for each Borrower, in form and substance satisfactory to Agent and
the Required Banks.

Section 4.04 Good Standing Certificates. Nordson shall have delivered to Agent a
good standing certificate, issued on or about the Closing Date by the Secretary
of State of Ohio.

Section 4.05 Agent Fee Letter; Legal Fees. Borrowers shall have (a) executed and
delivered the Agent Fee Letter to Agent, and paid to Agent, for its sole
benefit, the fees described in the Agent Fee Letter, (b) paid to Agent, for the
account of the Banks, the fees agreed to by Nordson and the Banks, and (c) paid
all legal fees and expenses of Agent in connection with the preparation and
negotiation of the Loan Documents.

Section 4.06 Closing Certificate. Borrowers shall have delivered to Agent and
the Banks an officer’s certificate certifying that, as of the Closing Date,
(a) all conditions precedent set forth in this Article IV have been satisfied,
(b) no Default or Event of Default exists nor immediately after the making of
the first Loan will exist, and (c) each of the representations and warranties
contained in Article VI hereof are true and correct as of the Closing Date.

Section 4.07 Existing Credit Agreement. Nordson shall have terminated the
existing Credit Agreement (the “Existing Credit Agreement”) among Nordson, the
banks party thereto and KeyBank National Association, as Agent, dated
October 19, 2004 and shall have repaid in full all of the Indebtedness and other
obligations outstanding thereunder.

Section 4.08 No Material Adverse Change. No material adverse change, in the
opinion of Agent, shall have occurred in the financial condition or operations
of the Companies since April 30, 2007.

Section 4.09 Miscellaneous. Borrowers shall have provided to Agent and the Banks
such other items and shall have satisfied such other conditions as may be
reasonably required by Agent or the Banks.

ARTICLE V.

COVENANTS

Each Borrower agrees that, so long as the Commitment remains in effect and
thereafter until all of the Debt shall have been paid in full, Borrowers shall
perform and observe, and shall cause each other Company to perform and observe,
each of the following provisions:

Section 5.01 Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate reserves have been established in accordance
with GAAP) for which it may be or become liable or to which any or all of its
properties may be or become subject and the failure to pay would have a Material
Adverse Effect; (b) all of its wage obligations to its employees in compliance
with the Fair Labor Standards Act (29 U.S.C. §§206-207) or any comparable
provisions and the failure to pay would have a Material Adverse Effect; and
(c) all of its other obligations calling for the payment of money (except only
those so long as and to the extent that the same shall be contested in good
faith and for which adequate reserves have been established in accordance with
GAAP) before such payment becomes overdue and the failure to pay (i) would
constitute a Default or Event of Default hereunder or (ii) have a Material
Adverse Effect.

Section 5.02 Financial Statements. Nordson shall furnish to each Bank:

(a) within forty-five (45) days after the end of each of the first three
(3) quarter-annual periods of each fiscal year of Nordson, balance sheets of
Nordson as of the end of such period and statements of income (loss),
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a Consolidated basis, in accordance with GAAP, and in
form and detail satisfactory to the Banks and certified by a Financial Officer
of Nordson; provided that delivery by Nordson of a copy of Nordson’s quarterly
report on Form 10-Q shall satisfy the foregoing requirements, provided that
delivery of Nordson’s quarterly report for any fiscal quarter of Nordson on Form
10-Q as filed with the SEC shall satisfy the requirements of this subpart (a);

(b) within ninety (90) days after the end of each fiscal year of Nordson, (i) an
annual audit report of Nordson for that year prepared on a Consolidated and
consolidating (but only as to Nordson, the Domestic Subsidiaries and the Foreign
Subsidiaries) basis, in accordance with GAAP, and in form and detail
satisfactory to Agent and certified by an independent public accountant
satisfactory to Agent, which report shall include balance sheets and statements
of income (loss), stockholders’ equity and cash-flow for that period, provided
that delivery of Nordson’s annual report for any fiscal year of Nordson on Form
10-K as filed with the SEC shall satisfy the requirements of this subpart
(b)(i), and (ii) a certificate by such accountant setting forth the Defaults and
Events of Default coming to its attention during the course of its audit or, if
none, a statement to that effect;

(c) concurrently with the delivery of the financial statements in (a) and
(b) above, a Compliance Certificate;

(d) with the delivery of the quarterly and annual financial statements in
(a) and (b) above, a copy of any management report, letter or similar writing
furnished to the Companies by the accountants in respect of the Companies’
systems, operations, financial condition or properties, to the extent permitted
by such accountants and applicable law;

(e) as soon as available, copies of all notices, reports, definitive proxy or
other statements and other documents sent by Nordson to its shareholders, to the
holders of any of its debentures or bonds or the trustee of any indenture
securing the same or pursuant to which they are issued, or sent by Nordson (in
final form) to any securities exchange or over the counter authority or system,
or to the SEC or any similar federal agency having regulatory jurisdiction over
the issuance of Nordson’s securities; and

(f) within ten (10) days of the written request of Agent or any Bank, such other
information about the financial condition, properties and operations of any
Company as Agent or such Bank may from time to time reasonably request (but
subject to any applicable law and, upon request of Nordson, subject to customary
confidentiality provisions), which information shall be submitted in form and
detail satisfactory to Agent or such Bank and certified by a Financial Officer
of the Company or Companies in question.

Section 5.03 Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate reserves for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit Agent or any Bank,
or any representative of Agent or such Bank, to examine that Company’s books and
records and to make excerpts therefrom and transcripts thereof.

Section 5.04 Franchises. Each Company shall preserve and maintain at all times
its existence, rights and franchises, except as otherwise permitted pursuant to
Section 5.11 hereof; provided that such Company shall not be required to
preserve or maintain its rights or franchises where the failure to do so will
not have a Material Adverse Effect.

Section 5.05 ERISA Compliance. No Company shall incur any material accumulated
funding deficiency within the meaning of ERISA, or any material liability to the
PBGC, established thereunder in connection with any ERISA Plan. Nordson shall
furnish to the Banks (a) as soon as possible and in any event within thirty
(30) days after any Company knows or has reason to know that any Reportable
Event with respect to any ERISA Plan has occurred, a statement of the Financial
Officer of such Company, setting forth details as to such Reportable Event and
the action that such Company proposes to take with respect thereto, together
with a copy of the notice of such Reportable Event given to the PBGC if a copy
of such notice is available to such Company, and (b) promptly after receipt
thereof a copy of any notice such Company, or any member of the Controlled Group
may receive from the PBGC or the Internal Revenue Service with respect to any
ERISA Plan administered by such Company; provided, that this latter clause shall
not apply to notices of general application promulgated by the PBGC or the
Internal Revenue Service. Nordson shall promptly notify the Banks of any
material taxes assessed, proposed to be assessed or that any Borrower has reason
to believe may be assessed against a Company by the Internal Revenue Service
with respect to any ERISA Plan. As used in this Section “material” means the
measure of a matter of significance that shall be determined as being an amount
equal to three percent (3%) of the Consolidated Total Assets of Nordson. As soon
as practicable, and in any event within twenty (20) days, after any Company
becomes aware that an ERISA Event has occurred, such Company shall provide each
Bank with notice of such ERISA Event with a certificate by a Financial Officer
of such Company setting forth the details of the event and the action such
Company or another Controlled Group member proposes to take with respect
thereto. Nordson shall, at the request of Agent, deliver or cause to be
delivered to Agent true and correct copies of any documents relating to the
ERISA Plan of any Company.

Section 5.06 Financial Covenants.

(a) Leverage Ratio. Borrowers shall not suffer or permit at any time, for the
most recently completed four (4) fiscal quarters of Nordson, the Leverage Ratio
to exceed 3.50 to 1.00.

(b) Interest Coverage Ratio. Borrowers shall not suffer or permit at any time,
for the most recently completed four (4) fiscal quarters of Nordson, the
Interest Coverage Ratio to be less than 3.00 to 1.00.

Section 5.07 Borrowing. No Company shall create, incur or have outstanding any
obligation for borrowed money or any Indebtedness of any kind; provided, that
this Section shall not apply to:

(a) the Loans or any other Indebtedness under this Agreement;

(b) the unsecured Indebtedness of Nordson under the Note Purchase Agreement in
an original principal amount not to exceed Fifty Million Dollars ($50,000,000);

(c) the unsecured Indebtedness of Nordson under the 2001 Note Purchase Agreement
in an aggregate principal amount not to exceed One Hundred Million Dollars
($100,000,000);

(d) the unsecured Indebtedness of Nordson owing to The Bank of Tokyo-Mitsubishi
UFJ, Ltd. up to the Dollar Equivalent of One Billion Japanese Yen
(¥1,000,000,000);

(e) loans or capital leases to any Company for the purchase or lease of fixed
assets, which loans or leases are secured by the assets being purchased or
leased, so long as the aggregate principal amount of all such loans and leases
for all Companies does not exceed the greater of (i) Fifty Million Dollars
($50,000,000) and (ii) an amount equal to five percent (5%) of Consolidated
Total Assets at any time;

(f) loans by a Domestic Company (other than the Receivables Subsidiary) to
another Domestic Company (other than the Receivables Subsidiary);

(g) unsecured loans by a Foreign Subsidiary to a Domestic Company (other than
the Receivables Subsidiary) or another Foreign Subsidiary;

(h) Permitted Foreign Subsidiary Loans and Investments;

(i) Indebtedness of the Receivables Subsidiary under the Permitted Receivables
Facility, so long as (i) the funded amount, together with any other Indebtedness
thereunder, does not exceed the greater of (A) One Hundred Million Dollars
($100,000,000) and (B) an amount equal to ten percent (10%) of Consolidated
Total Assets at any time, and (ii) Borrowers provide a copy of the documents
evidencing such transaction to Agent; and

(j) additional unsecured Indebtedness of Nordson, to the extent not otherwise
permitted pursuant to any of the foregoing subparts, so long as (i) Nordson
shall be in pro forma compliance with Section 5.06 hereof after giving effect to
the incurrence of such Indebtedness, and (ii) no Event of Default shall exist
prior to or after giving effect to the incurrence of any such Indebtedness.

Section 5.08 Liens. No Company shall create, assume or suffer to exist any Lien
upon any of its property or assets, whether now owned or hereafter acquired;
provided that this Section shall not apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

(b) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;

(c) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of any Company;

(d) any Lien granted to Agent, for the benefit of the Banks;

(e) Liens on fixed assets securing the loans or capital leases pursuant to
Section 5.07(e) hereof, provided that such Lien only attaches to the property
being acquired or leased;

(f) Liens on the Receivables Related Assets in connection with the Permitted
Receivables Facility securing the obligations under the Permitted Receivables
Facility; and

(g) any other Liens, to the extent not otherwise permitted pursuant to subparts
(a) through (g) hereof, so long as the aggregate amount of Indebtedness secured
by all such Liens does not exceed at any time, for all Companies, an amount
equal to seven and one-half percent (7.5%) of Consolidated Total Assets.

No Company (other than the Receivables Subsidiary) shall enter into any Material
Indebtedness Agreement (other than any contract or agreement entered into in
connection with the Indebtedness permitted to be incurred pursuant to
Section 5.07 (b), (c), (d), (e), or (j) hereof) that would prohibit Agent or the
Banks from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of a Company.

Section 5.09 Regulations U and X. No Company shall take any action that would
result in any non-compliance of the Loans with Regulations U and X, or any other
applicable regulation, of the Board of Governors of the Federal Reserve System.

Section 5.10 Investments and Loan. No Company shall, without the prior written
consent of Agent and the Required Banks, (a) create, acquire or hold any
Subsidiary, (b) make or hold any investment in any stocks, bonds or securities
of any kind, (c) be or become a party to any joint venture or other partnership,
(d) make or keep outstanding any advance or loan to any Person, or (e) be or
become a Guarantor of any kind; provided, that this Section shall not apply to:

(i) investments by the Companies in cash and Cash Equivalents;

(ii) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(iii) the holding of Subsidiaries listed on Schedule 6.1 hereto and the
creation, acquisition and holding of any new Subsidiary (other than by the
Receivables Subsidiary) after the Closing Date so long as such new Subsidiary is
created, acquired or held in accordance with the terms and conditions of this
Agreement;

(iv) loans to or investments in a Domestic Company (other than the Receivables
Subsidiary) to or by another Domestic Company (other than the Receivables
Subsidiary);

(v) loans to or investments in a Foreign Subsidiary or Nordson by another
Foreign Subsidiary;

(vi) Permitted Foreign Subsidiary Loans and Investments;

(vii) any advance or loan to an officer or employee of a Company made in the
ordinary course of such Company’s business;

(viii) loans or advances to customers or suppliers in connection with a
contractual arrangement made in the ordinary course of business and consistent
with past practice; and

(ix) any Permitted Investment.

Section 5.11 Merger and Sale of Assets. No Company shall merge or consolidate
with any other Person, or sell, lease or transfer or otherwise dispose of any
assets to any Person other than in the ordinary course of business, except that,
if no Default or Event of Default shall then exist or immediately thereafter
shall begin to exist:

(a) any Subsidiary (other than the Receivables Subsidiary) may merge with
(i) Nordson (provided that Nordson shall be the continuing or surviving Person)
, or (ii) any one or more Domestic Subsidiaries (other than the Receivables
Subsidiary);

(b) any Subsidiary (other than the Receivables Subsidiary) may sell, lease,
transfer or otherwise dispose of any of its assets to (i) Nordson, or (ii) any
one or more Domestic Subsidiaries (other than the Receivables Subsidiary);

(c) in addition to any merger permitted pursuant to subpart (a) above, any
Foreign Subsidiary may merge with any one or more Foreign Subsidiaries;

(d) in addition to any sale, lease, transfer or other disposition permitted
pursuant to subpart (b) above, any Foreign Subsidiary may sell, lease, transfer
or otherwise dispose of any of its assets to any one or more Foreign
Subsidiaries;

(e) in addition to any sale, lease, transfer or other disposition permitted
pursuant to subparts (a) through (d) above, any Company may sell accounts
receivables to the Receivables Subsidiary in connection with the Permitted
Receivables Facility;

(f) any merger or consolidation that constitutes an Acquisition permitted
pursuant to Section 5.12 hereof; and

(g) in addition to any sale, lease, transfer or other disposition permitted
pursuant to subparts (a) through (e) above, any Company (other than the
Receivables Subsidiary) may sell, lease, transfer or otherwise dispose of any of
its assets to any Person so long as the aggregate amount of all such assets
sold, leased, transferred or otherwise disposed of by all Companies does not
exceed an amount equal to five and one-half percent (5.50%) of Consolidated
Total Assets during any fiscal year of Nordson.

Section 5.12 Acquisitions. No Borrower shall effect, or permit any Subsidiary to
effect, an Acquisition, except that any Company (other than the Receivables
Subsidiary) may effect an Acquisition so long as (a) such Borrower shall be the
surviving entity if such Acquisition is a merger or consolidation with such
Borrower; (b) the business to be acquired shall be similar, related,
complementary or beneficial to the lines of business of the Companies; (c) the
Board of Directors (or equivalent governing body) and the management of the
Person to be acquired shall have approved such Acquisition; (d) no Default or
Event of Default shall then exist or immediately thereafter shall begin to
exist; and (e) if the aggregate Consideration paid in connection with such
Acquisition is in excess of One Hundred Million Dollars ($100,000,000), Nordson
shall have provided to Agent and the Banks, at least five (5) days prior to such
Acquisition, historical financial statements of the target entity accompanied by
a certificate of a Financial Officer of Nordson certifying pro forma compliance
with Section 5.06 hereof, both before and after the proposed Acquisition.

Section 5.13 Notice. Each Borrower shall cause a Financial Officer of such
Borrower to promptly notify Agent and the Banks whenever (a) any Default or
Event of Default may occur hereunder, or (b) any default, or event with which
the passage of time or the giving of notice, or both, would cause a default,
shall have occurred under any Material Indebtedness Agreement.

Section 5.14 Environmental Compliance. Except where the failure to do so would
not have or result in a Material Adverse Effect, (a) each Company shall comply
in all respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which any Company owns or
operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise; and (b) no Company shall allow the release or disposal of
hazardous waste, solid waste or other wastes on, under or to any real property
in which any Company holds any interest or performs any of its operations, in
violation of any Environmental Law. Nordson shall defend, indemnify and hold
Agent and the Banks harmless against all costs, expenses, claims, damages,
penalties and liabilities of every kind or nature whatsoever (including
attorneys’ fees) arising out of or resulting from the noncompliance of any
Company with any Environmental Law. Such indemnification shall survive any
termination of this Agreement.

Section 5.15 Affiliate Transactions. No Company shall, or shall permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
a Company on terms that are less favorable to such Company or such Subsidiary,
as the case may be, than those that might be obtained at the time in a
transaction with a non-Affiliate; provided, however, that the foregoing shall
not prohibit (a) the payment of customary and reasonable directors’ fees to
directors who are not employees of a Company or any Affiliate of a Company; or
(b) any transaction, including, but not limited to the transactions contemplated
pursuant to the Permitted Receivables Facility, between Nordson and an Affiliate
that Nordson reasonably determines in good faith is beneficial to Nordson and
its Affiliates as a whole and that is not entered into for the purpose of
hindering the exercise by Agent or the Banks of their rights or remedies under
this Agreement.

Section 5.16 Use of Proceeds. Borrowers’ use of the proceeds of the Loans shall
be solely for working capital and other general corporate purposes of Borrowers
and their Subsidiaries and for acquisitions permitted pursuant to this
Agreement.

Section 5.17 Restricted Payments.

(a) Each Subsidiary shall make Capital Distributions to Nordson of such
Subsidiary’s Net Earnings on a regular basis consistent with the past practices
of Nordson, subject to Section 5.18.

(b) Except for any Restricted Payment made pursuant to subpart (a) above, no
Company shall make or commit itself to make any Restricted Payment, provided,
that:

(i) any Company may make or commit itself to make, directly or indirectly, any
Capital Distribution to Nordson at any time;

(ii) if no Default or Event of Default shall then exist or immediately
thereafter shall begin to exist, Nordson may make Capital Distributions to the
shareholders of Nordson; and

(iii) if no Default or Event of Default shall then exist or immediately
thereafter shall begin to exist, Nordson may make Share Repurchases.

Section 5.18 Restrictive Agreements. Except as set forth in this Agreement,
Nordson shall not, and shall not permit any of its Subsidiaries (excluding the
Receivables Subsidiary) to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary (excluding the Receivables Subsidiary) to (a) make,
directly or indirectly, any Capital Distribution to Nordson; (b) make, directly
or indirectly, loans or advances or capital contributions to Nordson; or
(c) transfer, directly or indirectly, any of the properties or assets of such
Subsidiary (excluding the Receivables Subsidiary) to Nordson, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past practices,
(iii) customary restrictions in security agreements or mortgages securing
Indebtedness of a Company to the extent such restrictions only restrict the
transfer of the property subject to such security agreement or mortgage or
(iv) customary and reasonable restrictions in agreements necessary to obtain
Permitted Foreign Subsidiary Loans and Investments so long as such restrictions
do not materially encumber the ability of the Foreign Subsidiaries taken as a
whole to make Capital Distributions.

Section 5.19 Guaranties of Payment; Guaranty Under Material Indebtedness
Agreement.

(a) No Company shall be or become a Guarantor of the Indebtedness incurred
pursuant to the Note Purchase Agreement, the 2001 Note Purchase Agreement or any
other Material Indebtedness Agreement unless such Company is also a Guarantor of
Payment under this Agreement prior to or concurrently therewith.

(b) If, pursuant to the terms and conditions of the Note Purchase Agreement, the
2001 Note Purchase Agreement or each other Material Indebtedness Agreement at
any time after the Closing Date, the Domestic Subsidiaries are permitted to
become Guarantors of Payment with respect to all of the Debt, then, (i) Nordson
shall immediately provide written notice thereof to Agent, and (ii) upon request
of Agent or the Required Banks, Nordson shall cause each such Domestic
Subsidiary to execute and deliver to Agent, for the benefit of Banks, a Guaranty
of Payment, in form and substance satisfactory to Agent and the Required Banks,
and upon request of Agent and the Required Banks, Nordson shall deliver such
corporate governance or other documents of each such Domestic Subsidiary as
Agent shall deem necessary or appropriate.

Section 5.20 Pari Passu Ranking. The Debt shall, and Borrowers shall take all
necessary action to ensure that the Debt shall, at all times rank at least pari
passu in right of payment (to the fullest extent permitted by law) with all
other senior unsecured Indebtedness of Borrowers.

Section 5.21 Anti-Terrorism Laws. Borrowers shall not be in violation of any
law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list, Executive Order
No. 13224 or the USA Patriot Act) that prohibits or limits the conduct of
business with or the receiving of funds, goods or services to or for the benefit
of certain Persons specified therein or that prohibits or limits any Bank from
making any advance or extension of credit to Borrowers or from otherwise
conducting business with Borrowers.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants that the statements set forth in this
Article VI are true, correct and complete.

Section 6.01 Corporate Existence; Subsidiaries; Foreign Qualification.

(a) Each Company is an entity duly organized, validly existing, and in good
standing under the laws of its state or jurisdiction of incorporation or
organization and is duly qualified and authorized to do business and is in good
standing as a foreign entity in each jurisdiction where the character of its
property or its business activities makes such qualification necessary, except
where the failure to so qualify will not cause or result in a Material Adverse
Effect.

(b) Schedule 6.1 hereto sets forth (i) each Company, (ii) each Company’s state
or jurisdiction of organization, (iii) each state or other jurisdiction in which
each Company is qualified to do business as a foreign entity, and (iv) the
capitalization of each Company.

Section 6.02 Corporate Authority. Each Borrower has the right and power and is
duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Borrower is a party have
been duly authorized and approved by such Borrower’s Board of Directors and are
the valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms. The execution, delivery and
performance of the Loan Documents will not violate any applicable law, conflict
with or result in any breach in any of the provisions of, or constitute a
default under, or result in the creation of any Lien (other than Liens permitted
under Section 5.08 hereof) upon any assets or property of any Company under the
provisions of such Company’s Organizational Documents or any agreement.

Section 6.03 Compliance With Laws. Each Company:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from federal, state, local, and foreign
governmental and regulatory bodies necessary for the conduct of its business and
is in compliance with all applicable laws relating thereto except where the
failure to do so would not have a Material Adverse Effect;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to do so would not have a
Material Adverse Effect; and

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except to the extent that any
such violation or default would not have a Material Adverse Effect.

Section 6.04 Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, as to any of which, individually or in the aggregate, if
determined adversely, would not have a Material Adverse Effect, there are (a) no
lawsuits, actions, investigations, or other proceedings pending or threatened
against any Company, or in respect of which any Company may have any liability,
in any court or before any governmental authority, arbitration board, or other
tribunal, (b) no orders, writs, injunctions, judgments, or decrees of any court
or government agency or instrumentality to which any Company is a party or by
which the property or assets of any Company are bound, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Company, or threats of work stoppage, strike, or pending
demands for collective bargaining.

Section 6.05 Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.08 hereof.

Section 6.06 Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.08 hereof, (a) there is no financing
statement outstanding covering any personal property of any Company, other than
a financing statement in favor of Agent, for the benefit of the Banks, if any;
(b) there is no mortgage outstanding covering any real property of any Company,
other than a mortgage in favor of Agent, for the benefit of the Banks, if any;
and (c) no real or personal property of any Company is subject to any security
interest or Lien of any kind other than any security interest or Lien that may
be granted to Agent, for the benefit of the Banks. No Company (other than the
Receivables Subsidiary) has entered into any contract or agreement that exists
on or after the Closing Date (other than any contract or agreement entered into
in connection with the Indebtedness permitted to be incurred pursuant to
Section 5.07 (b), (c), (d), or (e) hereof) that would prohibit Agent or the
Banks from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of any Company.

Section 6.07 Tax Returns. All foreign, federal, state and local tax returns and
other reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein or the failure to do so does not
and will not cause or result in a Material Adverse Effect. The provision for
taxes on the books of each Company is adequate for all years not closed by
applicable statutes and for the current fiscal year.

Section 6.08 Environmental Laws. Each Company is in compliance with any and all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except where the failure to so
comply would not have a Material Adverse Effect. Except as disclosed on
Schedule 6.8 hereto, no litigation or proceeding arising under, relating to or
in connection with any Environmental Law is pending or, to the best knowledge of
each Company, threatened, against any Company, any real property in which any
Company holds or has held an interest or any past or present operation of any
Company that, if determined adversely, would have a Material Adverse Effect. No
release, threatened release or disposal of hazardous waste, solid waste or other
wastes is occurring, or has occurred (other than those that are currently being
cleaned up in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any governmental authority, private Person or otherwise.

Section 6.09 Continued Business. There exists no actual, pending, or, to
Borrowers’ knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would materially and adversely affect any Company in any
respect or prevent a Company from conducting its business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted in each case that would have a Material Adverse Effect.

Section 6.10 Employee Benefit Plans. No ERISA Event has occurred or is expected
to occur with respect to an ERISA Plan. Full payment has been made of all
amounts which a Controlled Group member is required, under applicable law or
under the governing documents, to have been paid as a contribution to or a
benefit under each ERISA Plan. The liability of each Controlled Group member
with respect to each ERISA Plan has been fully funded based upon reasonable and
proper actuarial assumptions, has been fully insured, or has been fully reserved
for on its financial statements. No changes have occurred or are expected to
occur that would cause a material increase in the cost of providing benefits
under the ERISA Plan. With respect to each ERISA Plan that is intended to be
qualified under Code Section 401(a): (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a),
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely), (c) the ERISA Plan
and any associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial amendment period” has not yet
expired, (d) the ERISA Plan currently satisfies the requirements of Code
Section 410(b), without regard to any retroactive amendment that may be made
within the above-described “remedial amendment period”, and (e) no contribution
made to the ERISA Plan is subject to an excise tax under Code Section 4972. With
respect to any Pension Plan (except to the extent set forth in footnote 4 to
Nordson’s Consolidated financial statements for the fiscal year ended
October 31, 2006), the “accumulated benefit obligation” of Controlled Group
members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employers’ Accounting for Pensions”,
as applicable to Nordson from time to time) does not exceed the fair market
value of Pension Plan assets.

Section 6.11 Consents or Approvals. No consent, approval or authorization of, or
filing, registration or qualification with, any governmental authority or any
other Person is required to be obtained or completed by any Borrower in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

Section 6.12 Solvency. Each Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that such
Borrower has incurred to the Banks. No Borrower is insolvent as defined in any
applicable state or federal statute, nor will any Borrower be rendered insolvent
by the execution and delivery of the Loan Documents to Agent and the Banks. No
Borrower is engaged or about to engage in any business or transaction for which
the assets retained by it are or will constitute unreasonably small capital,
taking into consideration the obligations to Agent and the Banks incurred
hereunder. No Borrower intends to, nor does it believe that it will, incur debts
beyond its ability to pay such debts as they mature.

Section 6.13 Financial Statements. The Consolidated financial statements of
Nordson for the fiscal year ended on October 31, 2006 and the interim
Consolidated financial statements for FQE April 30, 2007, furnished to Agent and
the Banks, are true and complete, have been prepared in accordance with GAAP,
and fairly present the financial condition of the Companies as of the dates of
such financial statements and the results of their operations for the periods
then ending.

Section 6.14 Regulations. No Borrower is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) nor the
use of the proceeds of any Loan will violate, or be inconsistent with, the
provisions of Regulation U or X or any other Regulation of such Board of
Governors.

Section 6.15 Investment Company; Holding Company. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, each as amended, or any foreign, federal, state or local statute or
regulation limiting its ability to incur Indebtedness.

Section 6.16 Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading. After due inquiry by a Financial Officer of each Borrower, as of
the Closing Date, there is no known fact that any Company has not disclosed to
Agent and the Banks that has or would have a Material Adverse Effect.

Section 6.17 Defaults. No Default or Event of Default exists hereunder, nor will
any begin to exist immediately after the execution and delivery hereof.

Section 6.18 Anti-Terrorism Law Compliance. No Borrower is subject to or in
violation of any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list, Executive
Order No. 13224 or the USA Patriot Act) that prohibits or limits the conduct of
business with or the receiving of funds, goods or services to or for the benefit
of certain Persons specified therein or that prohibits or limits any Bank from
making any advance or extension of credit to Borrowers or from otherwise
conducting business with Borrowers.

ARTICLE VII.

EVENTS OF DEFAULT

Each of the following shall constitute an Event of Default hereunder:

Section 7.01 Payments. If (a) the principal of any Loan shall not be paid in
full punctually when due and payable, or (b) the interest on any Loan or any
facility or other fee shall not be paid in full punctually when due and payable
or within five (5) Business Days thereafter.

Section 7.02 Special Covenants. If any Company or Obligor shall fail or omit to
perform and observe Sections 5.06, 5.07, 5.08, 5.10, 5.11 or 5.17(b) hereof.

Section 7.03 Other Covenants. If any Company or Obligor shall fail or omit to
perform and observe any agreement or other provision (other than those referred
to in Sections 7.01 or 7.02 hereof) contained or referred to in this Agreement
or any Related Writing that is on such Company’s or Obligor’s part, as the case
may be, to be complied with, and that Default shall not have been fully
corrected within thirty (30) days after the giving of written notice thereof to
a Borrower by Agent or any Bank that the specified Default is to be remedied.

Section 7.04 Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company or any Obligor to the Banks
or any thereof or any other holder of any Note, shall be false or erroneous.

Section 7.05 Cross Default. If any Company or Obligor shall default in the
payment in an amount in excess of Two Million Five Hundred Thousand Dollars
($2,500,000) of principal, interest or fees due and owing upon any other
obligation for borrowed money (other than any of the Debt) in excess, for all
such obligations for all such Companies and Obligors, of the greater of
(i) Twenty Million Dollars ($20,000,000) and (ii) an amount equal to two percent
(2%) of Consolidated Total Assets beyond any period of grace provided with
respect thereto, or in the performance or observance of any other agreement,
term or condition contained in any agreement under which such obligation is
created beyond any period of grace provided with respect thereto, if the effect
of such default is to allow the acceleration of the maturity of such
Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity.

Section 7.06 ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Banks determine could have a Material Adverse Effect, or
(b) results in a Lien on any of the assets of any Company in excess of the
greater of (i) Twenty Million Dollars ($20,000,000) and (ii) an amount equal to
two percent (2%) of Consolidated Total Assets.

Section 7.07 Change In Control. If any Change in Control shall occur.

Section 7.08 Money Judgment. A final judgment or order for the payment of money
shall be rendered against any Company or Obligor by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of thirty (30) days
after the date on which the right to appeal has expired, provided that the
aggregate of all such judgments for all such Companies and Obligors shall exceed
the greater of (i) Twenty Million Dollars ($20,000,000) and (ii) an amount equal
to two percent (2%) of Consolidated Total Assets.

Section 7.09 Validity of Loan Documents. (a) Any material provision, in the
reasonable opinion of Agent, of any Loan Document shall at any time for any
reason cease to be valid and binding and enforceable against a Borrower or any
Company; (b) the validity, binding effect or enforceability of any material
provision of any Loan Document against any Borrower or any Company shall be
contested by such Company or any other Obligor; (c) any Borrower or any
Guarantor of Payment shall deny that it has any or further liability or
obligation thereunder; or (d) any material provision of any Loan Document shall
be terminated, invalidated or set aside, or be declared ineffective or
inoperative or in any way cease to give or provide to Agent and the Banks the
benefits purported to be created thereby.

Section 7.10 Insolvency. If Nordson, any Foreign Borrower or any other
Subsidiary (other than any Subsidiary that individually, or in the aggregate
when combined with all other Subsidiaries excluded from this Section 7.10 by
operation of this parenthetical, has assets less than or equal to the greater of
(i) Twenty Million Dollars ($20,000,000) and (ii) an amount equal to two percent
(2%) of Consolidated Total Assets) shall (a) except as permitted pursuant to
Section 5.11 hereof, discontinue business, (b) generally not pay its debts as
such debts become due, (c) make a general assignment for the benefit of
creditors, (d) apply for or consent to the appointment of a receiver, a
custodian, a trustee, an interim trustee or liquidator of all or a substantial
part of its assets, (e) be adjudicated a debtor or have entered against it an
order for relief under Title 11 of the United States Code, as the same may be
amended from time to time, (f) file a voluntary petition in bankruptcy, or have
an involuntary proceeding filed against it and the same shall continue
undismissed for a period of thirty (30) days from commencement of such
proceeding or case, or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal or state (or the foreign equivalent)) relating to relief of
debtors, or admit (by answer, by default or otherwise) the material allegations
of a petition filed against it in any bankruptcy, reorganization, insolvency or
other proceeding (whether federal or state (or the foreign equivalent)) relating
to relief of debtors, (g) suffer or permit to continue unstayed and in effect
for thirty (30) consecutive days any judgment, decree or order entered by a
court of competent jurisdiction, that approves a petition seeking its
reorganization or appoints a receiver, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or (h) take, or omit to
take, any action in order thereby to effect any of the foregoing.

ARTICLE VIII.

REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or implication herein or elsewhere:

Section 8.01 Optional Defaults. If any Event of Default referred to in
Section 7.01, 7.02, 7.03, 7.04, 7.05, 7.06, 7.07, 7.08 or 7.09 hereof shall
occur, Agent may, with the consent of the Required Banks, and shall, at the
request of the Required Banks, give written notice to Borrowers, to:

(a) terminate the Commitment and the credits hereby established, if not
previously terminated, and, immediately upon such election, the obligations of
the Banks, and each thereof, to make any further Loan and the obligation of
Agent to make any Swing Loan hereunder immediately shall be terminated, and/or

(b) accelerate the maturity of all of the Debt (if the Debt is not already due
and payable), whereupon all of the Debt shall become and thereafter be
immediately due and payable in full without any presentment or demand and
without any further or other notice of any kind, all of which are hereby waived
by Borrowers.

Section 8.02 Automatic Defaults. If any Event of Default referred to in
Section 7.10 hereof shall occur:

(a) all of the Commitment and the credits hereby established shall automatically
and immediately terminate, if not previously terminated, and no Bank thereafter
shall be under any obligation to grant any further Loan, nor shall Agent be
obligated to make any Swing Loan hereunder, and

(b) the principal, interest and any other amounts then outstanding on all of the
Notes, and all of the other Debt, shall thereupon become and thereafter be
immediately due and payable in full (if the Debt is not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by Borrowers.

Section 8.03 Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.10 hereof or if the Debt is accelerated pursuant to
Section 8.01 or 8.02 hereof, each Bank shall have the right at any time to set
off against, and to appropriate and apply toward the payment of, any and all
Debt then owing by each Borrower to that Bank (including, without limitation,
any participation purchased or to be purchased pursuant to Section 2.01B or 8.04
hereof), whether or not the same shall then have matured, any and all deposit
balances and all other indebtedness then held or owing by that Bank to or for
the credit or account of any Borrower or any Guarantor of Payment, all without
notice to or demand upon such Borrower or any other Person, all such notices and
demands being hereby expressly waived by each Borrower.

Section 8.04 Equalization Provision. Each Bank agrees with the other Banks that
if it, at any time, shall obtain any Advantage over the other Banks or any
thereof in respect of the Debt (except as to Swing Loans and except under
Article III hereof), it shall purchase from the other Banks, for cash and at
par, such additional participation in the Debt as shall be necessary to nullify
the Advantage. If any such Advantage resulting in the purchase of an additional
participation as aforesaid shall be recovered in whole or in part from the Bank
receiving the Advantage, each such purchase shall be rescinded, and the purchase
price restored (but without interest unless the Bank receiving the Advantage is
required to pay interest on the Advantage to the Person recovering the Advantage
from such Bank) ratably to the extent of the recovery. Each Bank further agrees
with the other Banks that if it at any time shall receive any payment for or on
behalf of any Borrower on any indebtedness owing by such Borrower to that Bank
by reason of offset of any deposit or other indebtedness, it will apply such
payment first to any and all Debt owing by such Borrower to that Bank
(including, without limitation, any participation purchased or to be purchased
pursuant to this Section or any other Section of this Agreement). Each Borrower
agrees that any Bank so purchasing a participation from the other Banks or any
thereof pursuant to this Section may exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Bank was a direct creditor of such Borrower in the amount of such
participation.

ARTICLE IX.

THE AGENT

The Banks authorize KeyBank National Association and KeyBank National
Association hereby agrees to act as agent for the Banks in respect of this
Agreement upon the terms and conditions set forth elsewhere in this Agreement,
and upon the following terms and conditions:

Section 9.01 Appointment and Authorization. Each Bank hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither Agent
nor any of its Affiliates, directors, officers, attorneys or employees shall be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith, except for its or their own gross negligence or willful
misconduct.

Section 9.02 Note Holders. Agent may treat the payee of any Note as the holder
thereof until written notice of transfer shall have been filed with it, signed
by such payee and in form satisfactory to Agent.

Section 9.03 Consultation With Counsel. Agent may consult with legal counsel
selected by it and shall not be liable for any action taken or suffered in good
faith by it in accordance with the opinion of such counsel.

Section 9.04 Documents. Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan
Documents or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and Agent
shall be entitled to assume that the same are valid, effective and genuine and
what they purport to be.

Section 9.05 Agent and Affiliates. With respect to the Loans, Agent, each
Co-Documentation Agent and the Syndication Agent shall have the same rights and
powers hereunder as any other Bank and may exercise the same as though it were
not Agent, Co-Documentation Agent or Syndication Agent, as the case may be, and
Agent, each Co-Documentation Agent and the Syndication Agent and their
respective Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Company or any Affiliate thereof.

Section 9.06 Knowledge of Default. It is expressly understood and agreed that
Agent shall be entitled to assume that no Default or Event of Default has
occurred (other than an Event of Default under Section 7.01 hereof), unless
Agent has been notified by a Bank in writing that such Bank believes that a
Default or Event of Default has occurred and is continuing and specifying the
nature thereof or has been notified by Borrowers pursuant to Section 5.13
hereof.

Section 9.07 Action By Agent. Subject to the other terms and conditions hereof,
so long as Agent shall be entitled, pursuant to Section 9.06 hereof, to assume
that no Default or Event of Default shall have occurred and be continuing, Agent
shall be entitled to use its discretion with respect to exercising or refraining
from exercising any rights that may be vested in it by, or with respect to
taking or refraining from taking any action or actions that it may be able to
take under or in respect of, this Agreement. Agent shall incur no liability
under or in respect of this Agreement by acting upon any notice, certificate,
warranty or other paper or instrument believed by it to be genuine or authentic
or to be signed by the proper party or parties, or with respect to anything that
it may do or refrain from doing in the reasonable exercise of its judgment, or
that may seem to it to be necessary or desirable in the premises.

Section 9.08 Notices, Default, Etc. In the event that Agent shall have acquired
actual knowledge of any Default or Event of Default, Agent shall promptly notify
the Banks and shall take such action and assert such rights under this Agreement
as the Required Banks shall direct and Agent shall promptly inform the other
Banks in writing of the action taken. Subject to the other terms and conditions
hereof, Agent may take such action and assert such rights as it deems to be
advisable, in its discretion, for the protection of the interests of the holders
of the Notes.

Section 9.09 Indemnification of Agent. The Banks agree to indemnify Agent (to
the extent not reimbursed by Borrowers) ratably, according to their respective
Commitment Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against Agent in its agency capacity in any way relating to or
arising out of this Agreement or any Loan Document or any action taken or
omitted by it with respect to this Agreement or any Loan Document, provided that
no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements resulting from Agent’s gross
negligence, willful misconduct or from any action taken or omitted by it in any
capacity other than as agent under this Agreement.

Section 9.10 Successor Agent. Agent may resign as agent hereunder by giving not
fewer than thirty (30) days prior written notice to Nordson and the Banks. If
Agent shall resign under this Agreement, then either (a) the Required Banks
shall appoint from among the Banks a successor agent for the Banks (with the
consent of Nordson so long as a Default or an Event of Default has not occurred
and which consent shall not be unreasonably withheld), or (b) if a successor
agent shall not be so appointed and approved within the thirty (30) day period
following Agent’s notice to the Banks of its resignation, then Agent shall
appoint a successor agent that shall serve as agent until such time as the
Required Banks appoint a successor agent. Upon its appointment, such successor
agent shall succeed to the rights, powers and duties as agent, and the term
“Agent” shall mean such successor effective upon its appointment, and the former
agent’s rights, powers and duties as agent shall be terminated without any other
or further act or deed on the part of such former agent or any of the parties to
this Agreement.

Section 9.11 No Reliance on Agent’s Customer Identification Program. Each Bank
acknowledges and agrees that neither such Bank, nor any of its Affiliates,
participants or assignees, may rely on Agent to carry out such Bank’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA Patriot Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with Borrowers, any other Company, their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other law.

Section 9.12 USA Patriot Act. Each Bank or assignee or participant of a Bank
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an Affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such Affiliated depository
institution or foreign bank) shall deliver to Agent the certification, or, if
applicable, recertification, certifying that such Bank is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (i) within 10 days after the Closing Date and
(ii) at such other times as are required under the USA Patriot Act.

Section 9.13 Other Agents. No Bank (other than Agent) that is indicated as
having an agency capacity (such as “Syndication Agent”, “Co-Documentation Agent”
or other similar titles) shall have any duties or responsibilities hereunder in
its capacity as such.

ARTICLE X.

MISCELLANEOUS

Section 10.01 Banks’ Independent Investigation. Each Bank, by its signature to
this Agreement, acknowledges and agrees that Agent has made no representation or
warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between Agent and such
Bank. Each Bank represents that it has made and shall continue to make its own
independent investigation of the creditworthiness, financial condition and
affairs of the Companies in connection with the extension of credit hereunder,
and agrees that Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Bank with any credit or other information with
respect thereto (other than such notices as may be expressly required to be
given by Agent to the Banks hereunder), whether coming into its possession
before the granting of the first Loans hereunder or at any time or times
thereafter.

Section 10.02 No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of Agent, any Bank or the holder of any Note in exercising any
right, power or remedy hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder or under any of the
Loan Documents. The remedies herein provided are cumulative and in addition to
any other rights, powers or privileges held by operation of law, by contract or
otherwise.

Section 10.03 Amendments; Consents. No amendment, modification, termination, or
waiver of any provision of any Loan Document nor consent to any variance
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Banks and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. Anything
herein to the contrary notwithstanding, unanimous consent of the Banks shall be
required with respect to (a) any increase in the Total Commitment Amount
hereunder except in accordance with Section 2.07(b) hereof, (b) the extension of
the Commitment Period, the maturity of any Loan, the payment date of interest or
principal with respect thereto, or the payment date of facility or other fees or
amounts payable hereunder, (c) any reduction in the rate of interest on the
Loans, or in any amount of principal or interest due on any Loan, or any
reduction in the amount of fees hereunder or any change in the manner of pro
rata application of any payments made by Borrowers to the Banks hereunder,
(d) any change in any percentage voting requirement, voting rights, or the
Required Banks definition in this Agreement, (e) the release of any Guarantor of
Payment, if any, except in connection with a transaction permitted pursuant to
Section 5.11 hereof, or (f) any amendment to this Section 10.3 or Section 8.04
hereof. In addition, the Revolving Commitment of any Bank may not be increased
without the prior written consent of such Bank. Notice of amendments or consents
ratified by the Banks hereunder shall immediately be forwarded by Agent to all
Banks. Each Bank or other holder of a Note shall be bound by any amendment,
waiver or consent obtained as authorized by this Section, regardless of its
failure to agree thereto.

Section 10.04 Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Borrowers, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to a Bank, mailed or delivered to it, addressed to the
address of such Bank specified on the signature pages of this Agreement, or, as
to each party, at such other address as shall be designated by such party in a
written notice to each of the other parties. All notices, statements, requests,
demands and other communications provided for hereunder shall be given by
overnight delivery or first class mail with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that all notices hereunder shall not be
effective until received.

Section 10.05 Costs, Expenses and Taxes. Nordson agrees to pay on demand all
costs and expenses of Agent, including, but not limited to, (a) syndication,
administration, travel and out-of-pocket expenses, including but not limited to
attorneys’ fees and expenses, of Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, the collection and disbursement of all funds hereunder and the other
instruments and documents to be delivered hereunder, (b) extraordinary expenses
of Agent in connection with the administration of the Loan Documents and the
other instruments and documents to be delivered hereunder, and (c) the
reasonable fees and out-of-pocket expenses of special counsel for Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto. Each Borrower also agrees to pay on
demand all costs and expenses of Agent and the Banks, including reasonable
attorneys’ fees, in connection with the restructuring or enforcement of the Debt
owing by such Borrower, this Agreement or any Related Writing. In addition, Each
Borrower shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution and delivery of the
Loan Documents to which such Borrower is a party, and the other instruments and
documents to be delivered hereunder, and agrees to hold Agent and each Bank
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes or fees.

Section 10.06 Indemnification. Each Borrower agrees to defend, indemnify and
hold harmless Agent and the Banks (and their respective Affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
or any Bank in connection with any investigative, administrative or judicial
proceeding (whether or not such Bank or Agent shall be designated a party
thereto) or any other claim by any Person relating to or arising out of any Loan
Document or any actual or proposed use of proceeds of the Loans or any of the
Debt, or any activities of any Company or any Obligor or any of their respective
Affiliates; provided that (i) no Bank nor Agent shall have the right to be
indemnified under this Section for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction and (ii) each
Foreign Borrower shall only be liable for the costs, expenses or liabilities
attributable to it. All obligations provided for in this Section 10.06 shall
survive any termination of this Agreement.

Section 10.07 Obligations Several; No Fiduciary Obligations. The obligations of
the Banks hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by Agent or the Banks pursuant hereto shall be
deemed to constitute the Banks a partnership, association, joint venture or
other entity. No default by any Bank hereunder shall excuse the other Banks from
any obligation under this Agreement; but no Bank shall have or acquire any
additional obligation of any kind by reason of such default. The relationship
among Borrowers and the Banks with respect to the Loan Documents and the Related
Writings is and shall be solely that of debtor and creditors, respectively, and
neither Agent nor any Bank shall have any fiduciary obligation toward any
Borrower with respect to any such documents or the transactions contemplated
thereby.

Section 10.08 Execution In Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and by facsimile signature, each of which when so executed and delivered shall
be deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

Section 10.09 Binding Effect; Borrowers’ Assignment. This Agreement shall become
effective when it shall have been executed by each Borrower, Agent and by each
Bank and thereafter shall be binding upon and inure to the benefit of each
Borrower, Agent and each of the Banks and their respective successors and
assigns, except that no Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of Agent and
all of the Banks.

Section 10.10 Assignments.

(a) Each Bank shall have the right, in accordance with the terms and conditions
of this Section 10.10, at any time or times to assign to one or more commercial
banks, finance companies, insurance companies or other financial institution or
fund which, in each case, in the ordinary course of business extends credit of
the type contemplated herein and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of ERISA, without recourse, all or a
percentage of all of such Bank’s Commitment, all Loans made by such Bank, such
Bank’s Notes, and such Bank’s interest in any participation purchased pursuant
to Section 2.01B or Section 8.04 hereof.

(b) No assignment may be consummated pursuant to this Section 10.10 without the
prior written consent of Nordson and Agent (other than an assignment by any Bank
to any Affiliate of such Bank which Affiliate is either wholly-owned by such
Bank or is wholly-owned by a Person that wholly owns, either directly or
indirectly, such Bank), which consent of Nordson and Agent shall not be
unreasonably withheld; provided, however, that, Nordson’s consent shall not be
required if, at the time of the proposed assignment, any Default or Event of
Default shall then exist. Anything herein to the contrary notwithstanding, any
Bank may at any time make a collateral assignment of all or any portion of its
rights under the Loan Documents to a Federal Reserve Bank, and no such
assignment shall release such assigning Bank from its obligations hereunder.

(c) Each assignment made pursuant to this Section 10.10 shall be in a minimum
amount of the lesser of Five Million Dollars ($5,000,000) of the assignor’s
Revolving Commitment and interest herein or the entire amount of the assignor’s
Revolving Commitment and interest herein.

(d) Unless an assignment made pursuant to this Section 10.09 shall be to an
Affiliate of the assignor or the assignment shall be due to merger of the
assignor or for regulatory purposes, either the assignor or the assignee shall
remit to Agent, for its own account, an administrative fee of Three Thousand
Five Hundred Dollars ($3,500).

(e) Unless an assignment made pursuant to this Section 10.10 shall be due to
merger of the assignor or a collateral assignment for regulatory purposes, the
assignor shall (i) cause the assignee to execute and deliver to Nordson and
Agent an Assignment Agreement and (ii) execute and deliver, or cause the
assignee to execute and deliver, as the case may be, to Agent such additional
amendments, assurances and other writings as Agent may reasonably require.

(f) If an assignment made pursuant to this 10.10 is to be made to an assignee
that is organized under the laws of any jurisdiction other than the United
States or any state thereof, the assignor Bank shall cause such assignee, at
least five Business Days prior to the effective date of such assignment, (i) to
represent to the assignor Bank (for the benefit of the assignor Bank, Agent and
Borrowers) that under applicable law and treaties no taxes will be required to
be withheld by Agent, Borrowers or the assignor with respect to any payments to
be made to such assignee in respect of the Loans hereunder, (ii) to furnish to
the assignor (and, in the case of any assignee registered in the Register (as
defined below), Agent and Borrowers) either (A) U.S. Internal Revenue Service
Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN or (B) United States
Internal Revenue Service Forms W-8 or W-9, as applicable (wherein such assignee
claims entitlement to complete exemption from U.S. federal withholding tax on
all interest payments hereunder), and (iii) to agree (for the benefit of the
assignor, Agent and Borrowers) to provide the assignor Bank (and, in the case of
any assignee registered in the Register, Agent and Borrowers) a new Form W-8ECI
or Form W-8BEN or Forms W-8 or W-9, as applicable, upon the expiration or
obsolescence of any previously delivered form and comparable statements in
accordance with applicable U.S. laws and regulations and amendments duly
executed and completed by such assignee, and to comply from time to time with
all applicable U.S. laws and regulations with regard to such withholding tax
exemption.

(g) Upon satisfaction of all applicable requirements specified in subparts
(a) though (f) above, Borrowers shall execute and deliver (i) to Agent, the
assignor and the assignee, any consent or release (of all or a portion of the
obligations of the assignor) required to be delivered by Borrowers in connection
with the Assignment Agreement, and (ii) to the assignee or the assignor (if
applicable), an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes being replaced shall be returned to
Borrowers marked “replaced”.

(h) Upon satisfaction of all applicable requirements specified in subparts
(a) though (f) above, and any other condition contained in this Section 10.10,
(i) the assignee shall become and thereafter be deemed to be a “Bank” for the
purposes of this Agreement, (ii) the Assignor shall be released from its
obligations hereunder to the extent its interest has been assigned, (iii) in the
event that the assignor’s entire interest has been assigned, the assignor shall
cease to be and thereafter shall no longer be deemed to be a “Bank” and (iv) the
signature pages hereto and Schedule 1 hereto shall be automatically amended,
without further action, to reflect the result of any such assignment.

(i) Agent shall maintain at the address for notices referred to in Section 10.04
hereof a copy of each Assignment Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Banks and the
Revolving Commitment of, and principal amount of the Loans owing to, each Bank
from time to time. The entries in the Register shall be conclusive, in the
absence of manifest error, and Borrowers, Agent and the Banks may treat each
financial institution whose name is recorded in the Register as the owner of the
Loan recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by any Borrower or any Bank at any reasonable time and
from time to time upon reasonable prior notice.

Section 10.11 Participations.

(a) Each Bank shall have the right at any time or times, without the consent of
Agent or Borrowers, to sell one or more participations or sub-participations to
a financial institution or other “accredited investor” (as defined in SEC
Regulation D), as the case may be, in all or any part of such Bank’s Commitment,
such Bank’s Commitment Percentage, any Loan made by such Bank, any Note
delivered to such Bank pursuant to this Agreement, and such Bank’s interest in
any participation, if any, purchased pursuant to Section 2.01B, Section 8.04 or
this Section 10.11.

(b) The provisions of Article III and Section 10.06 shall inure to the benefit
of each purchaser of a participation or sub-participation and Agent shall
continue to distribute payments pursuant to this Agreement as if no
participation has been sold.

(c) If any Bank shall sell any participation or sub-participation pursuant to
this Section 10.11, such Bank shall, as between itself and the purchaser, retain
all of its rights (including, without limitation, rights to enforce against
Borrowers the Loan Documents and the Related Writings) and duties pursuant to
the Loan Documents and the Related Writings, including, without limitation, such
Bank’s right to approve any waiver, consent or amendment pursuant to Section
10.03, except if and to the extent that any such waiver, consent or amendment
would:

(i) reduce any fee or commission allocated to the participation or
sub-participation, as the case may be,

(ii) reduce the amount of any principal payment on any Loan allocated to the
participation or sub-participation, as the case may be, or reduce the principal
amount of any Loan so allocated or the rate of interest payable thereon, or

(iii) extend the time for payment of any amount allocated to the participation
or sub-participation, as the case may be.

(d) No participation or sub-participation shall operate as a delegation of any
duty of the seller thereof.

(e) Under no circumstance shall any participation or sub-participation be deemed
a novation in respect of all or any part of the seller’s obligations pursuant to
this Agreement.

Section 10.12 Severability Of Provisions; Captions; Attachments. Any provision
of this Agreement that is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to Sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein an shall be deemed to be a part hereof.

Section 10.13 Investment Purpose. Each of the Banks represents and warrants to
Borrowers that it is entering into this Agreement with the present intention of
acquiring any Note issued pursuant hereto for investment purposes only and not
for the purpose of distribution or resale, it being understood, however, that
each Bank shall at all times retain full control over the disposition of its
assets.

Section 10.14 Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 10.15 Governing Law; Submission to Jurisdiction. This Agreement, each of
the Notes and any Related Writing shall be governed by and construed in
accordance with the laws of the State of Ohio and the respective rights and
obligations of Borrowers and the Banks shall be governed by Ohio law, without
regard to principles of conflict of laws. Each Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, the Debt or any Related Writing, and each Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court. Each
Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection it may now or hereafter
have to the laying of venue in any action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Each Borrower agrees that a final, nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

Section 10.16 Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 10.17 Judgment Currency. If Agent, on behalf of the Banks, obtains a
judgment or judgments against any Borrower in an Alternate Currency, the
obligations of such Borrower in respect of any sum adjudged to be due to Agent
or the Banks hereunder or under the Notes (the “Judgment Amount”) shall be
discharged only to the extent that, on the Business Day following receipt by
Agent of the Judgment Amount in the Alternate Currency, Agent, in accordance
with normal banking procedures, purchases Dollars with the Judgment Amount in
such Alternate Currency. If the amount of Dollars so purchased is less than the
amount of Dollars that could have been purchased with the Judgment Amount on the
date or dates the Judgment Amount (excluding the portion of the Judgment Amount
which has accrued as a result of the failure of such Borrower to pay the sum
originally due hereunder or under the Notes when it was originally due hereunder
or under the Notes) was originally due and owing to Agent or the Banks hereunder
or under the Notes (the “Original Due Date”) (the “Loss”), Borrowers agree as a
separate obligation and notwithstanding any such judgment, to indemnify Agent or
such Bank, as the case may be, against the Loss, and if the amount of Dollars so
purchased exceeds the amount of Dollars that could have been purchased with the
Judgment Amount on the Original Due Date, Agent or such Bank agrees to remit
such excess to Borrowers.

Section 10.18 Existing Credit Agreement. Each Bank that is a party to the
Existing Credit Agreement hereby waives the three (3) Business Day notice
requirement for termination of the commitments as set forth in Section 2.6 of
the Existing Credit Agreement and each such Bank agrees that upon the
effectiveness of this Agreement and the payment in full of all Indebtedness and
other obligations owing under the Existing Credit Agreement, the Existing Credit
Agreement shall be deemed terminated.

[Remainder of page intentionally left blank]

Section 10.19 JURY TRIAL WAIVER. EACH BORROWER, AGENT AND EACH OF THE BANKS
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT AND THE BANKS,
OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

         
Address:
  28601 Clemens Road
Westlake, Ohio 44145
Attention: President, Chief Financial
and Administrative Officer   NORDSON CORPORATION
By:     
Name: Peter S. Hellman
Title: President, Chief Financial
and Administrative Officer
Address:
  KeyTower
127 Public Square
Cleveland, Ohio 44114
Attention: KCIB Loan Services   KEYBANK NATIONAL ASSOCIATION,
as Co-Lead Arranger and
Administrative Agent and
as a Bank
By:     
Name: Thomas J. Purcell
Title: Senior Vice President

[Other Signature Pages to Follow]

         
Address:
  [     ]
[     ]
[     ]
[     ]   [     ]
By:     
     
Name:
 
      Title:

1

=============================================================================================
=============================================

CREDIT AGREEMENT

among

NORDSON CORPORATION,
and other entities named herein,
as Borrowers,

THE FINANCIAL INSTITUTIONS NAMED HEREIN
as Banks,

KEYBANK NATIONAL ASSOCIATION,
as Co-Lead Arranger and
Administrative Agent,

J.P. MORGAN SECURITIES INC.
as Co-Lead Arranger,

JPMORGAN CHASE BANK, N.A.
as Syndication Agent,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Documentation Agent

and

BMO CAPITAL MARKETS FINANCING INC.
as Co-Documentation Agent

_____________________

dated as of
July 13, 2007

_____________________

====================================================================================================
======================================

                 
ARTICLE I.DEFINITIONS
    1          
Section 1.01
  Definitions     1  
Section 1.02
  Accounting Terms     18  
Section 1.03
  Terms Generally     18   ARTICLE II.AMOUNT AND TERMS OF CREDIT
    18  
Section 2.01
  Amount and Nature of Credit     18  
Section 2.02
  Conditions To Loans     21  
Section 2.03
  Addition of Foreign Borrowers     22  
Section 2.04
  Payments, Etc     23  
Section 2.05
  Prepayment     24  
Section 2.06
  Facility and Other Fees     25  
Section 2.07
  Reduction and Increases of Commitment     26  
Section 2.08
  Computation of Interest and Fees; Default Rate     27  
Section 2.09
  Mandatory Payment     28   ARTICLE III.INCREASED CAPITAL; TAXES, ETC
    28  
Section 3.01
  Reserves or Deposit Requirements, Etc     28  
Section 3.02
  Tax Law, Etc     29  



      Section 3.03 Eurodollar or Alternate Currency Deposits Unavailable or
Interest Rate Unascertainable 29  

                 
Section 3.04
  Indemnity     30  
Section 3.05
  Changes in Law Rendering Fixed Rate Loans Unlawful     30  
Section 3.06
  Funding     31  
Section 3.07
  Capital Adequacy     31  
Section 3.08
  Application of Provisions     31   ARTICLE IV.CONDITIONS PRECEDENT
    31  
Section 4.01
  Notes     31  
Section 4.02
  Officer’s Certificate, Resolutions, Organizational Documents     32  
Section 4.03
  Legal Opinion     32  
Section 4.04
  Good Standing Certificates     32  
Section 4.05
  Agent Fee Letter; Legal Fees     32  
Section 4.06
  Closing Certificate     32  
Section 4.07
  Existing Credit Agreements     32  
Section 4.08
  No Material Adverse Change     32  
Section 4.09
  Miscellaneous     32  
ARTICLE V.COVENANTS
            32  
Section 5.01
  Money Obligations     32  
Section 5.02
  Financial Statements     33  
Section 5.03
  Financial Records     34  
Section 5.04
  Franchises     34  
Section 5.05
  ERISA Compliance     34  
Section 5.06
  Financial Covenants     34  
Section 5.07
  Borrowing     35  
Section 5.08
  Liens     36  
Section 5.09
  Regulations U and X     36  
Section 5.10
  Investments and Loan     36  
Section 5.11
  Merger and Sale of Assets     37  
Section 5.12
  Acquisitions     38  
Section 5.13
  Notice     38  
Section 5.14
  Environmental Compliance     38  
Section 5.15
  Affiliate Transactions     39  
Section 5.16
  Use of Proceeds     39  
Section 5.17
  Restricted Payments     39  
Section 5.18
  Restrictive Agreements     39  



      Section 5.19 Guaranties of Payment; Guaranty Under Material Indebtedness
Agreement 40  

                 
Section 5.20
  Pari Passu Ranking     40  
Section 5.21
  Anti-Terrorism Laws     40   ARTICLE VI.REPRESENTATIONS AND WARRANTIES
    40  
Section 6.01
  Corporate Existence; Subsidiaries; Foreign Qualification     40  
Section 6.02
  Corporate Authority     41  
Section 6.03
  Compliance With Laws     41  
Section 6.04
  Litigation and Administrative Proceedings     41  
Section 6.05
  Title to Assets     42  
Section 6.06
  Liens and Security Interests     42  
Section 6.07
  Tax Returns     42  
Section 6.08
  Environmental Laws     42  
Section 6.09
  Continued Business     42  
Section 6.10
  Employee Benefit Plans     43  
Section 6.11
  Consents or Approvals     43  
Section 6.12
  Solvency     43  
Section 6.13
  Financial Statements     44  
Section 6.14
  Regulations     44  
Section 6.15
  Investment Company; Holding Company     44  
Section 6.16
  Accurate and Complete Statements     44  
Section 6.17
  Defaults     44  
Section 6.18
  Anti-Terrorism Law Compliance     44  
ARTICLE VII.EVENTS OF DEFAULT
            45  
Section 7.01
  Payments     45  
Section 7.02
  Special Covenants     45  
Section 7.03
  Other Covenants     45  
Section 7.04
  Representations and Warranties     45  
Section 7.05
  Cross Default     45  
Section 7.06
  ERISA Default     45  
Section 7.07
  Change In Control     45  
Section 7.08
  Money Judgment     45  
Section 7.09
  Validity of Loan Documents     46  
Section 7.10
  Insolvency     46   ARTICLE VIII.REMEDIES UPON DEFAULT
    46  
Section 8.01
  Optional Defaults     46  
Section 8.02
  Automatic Defaults     47  
Section 8.03
  Offsets     47  
Section 8.04
  Equalization Provision     47  
ARTICLE IX.THE AGENT
            48  
Section 9.01
  Appointment and Authorization     48  
Section 9.02
  Note Holders     48  
Section 9.03
  Consultation With Counsel     48  
Section 9.04
  Documents     48  
Section 9.05
  Agent and Affiliates     48  
Section 9.06
  Knowledge of Default     48  
Section 9.07
  Action By Agent     49  
Section 9.08
  Notices, Default, Etc     49  
Section 9.09
  Indemnification of Agent     49  
Section 9.10
  Successor Agent     49  
Section 9.11
  No Reliance on Agent’s Customer Identification Program     50  
Section 9.12
  USA Patriot Act     50  
Section 9.13
  Co-Documentation Agents and Syndication Agent     50  
ARTICLE X.MISCELLANEOUS
            50  
Section 10.01
  Banks’ Independent Investigation     50  
Section 10.02
  No Waiver; Cumulative Remedies     50  
Section 10.03
  Amendments; Consents     51  
Section 10.04
  Notices     51  
Section 10.05
  Costs, Expenses and Taxes     51  
Section 10.06
  Indemnification     52  
Section 10.07
  Obligations Several; No Fiduciary Obligations     52  
Section 10.08
  Execution In Counterparts     52  
Section 10.09
  Binding Effect; Borrower’s Assignment     52  
Section 10.10
  Assignments     53  
Section 10.11
  Participations     54  
Section 10.12
  Severability Of Provisions; Captions; Attachments     55  
Section 10.13
  Investment Purpose     55  
Section 10.14
  Entire Agreement     55  
Section 10.15
  Governing Law; Submission to Jurisdiction     56  
Section 10.16
  Legal Representation of Parties     56  
Section 10.17
  Judgment Currency     56  
Section 10.18
  Existing Credit Agreement     56  
Section 10.19
  JURY TRIAL WAIVER     57  

2